Exhibit 10.1


Execution Version





--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
dated as of February 5, 2019
among
ALLEGIANT TRAVEL COMPANY,
as Borrower,
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent,
BARCLAYS BANK PLC,
as Syndication Agent,
BARCLAYS BANK PLC,
as Lead Arranger



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






Table of Contents
 
 
Page
Section 1. DEFINITIONS
1


Section 1.01.
Defined Terms
1


Section 1.02.
Terms Generally
42


Section 1.03.
Accounting Terms; GAAP
42


Section 1.04.
Divisions
42


Section 2. AMOUNT AND TERMS OF CREDIT
43


Section 2.01.
Commitments of the Lenders; Loans
43


Section 2.02.
Requests for Loans
43


Section 2.03.
Funding of Loans
44


Section 2.04.
Interest Elections
44


Section 2.05.
Limitation on Eurodollar Tranches
45


Section 2.06.
Interest on Loans
45


Section 2.07.
Default Interest
46


Section 2.08.
Alternate Rate of Interest
46


Section 2.09.
Amortization of Loans; Repayment of Loans; Evidence of Debt
47


Section 2.10.
Mandatory Prepayment of Loans; Commitment Termination
47


Section 2.11.
Optional Prepayment of Loans
49


Section 2.12.
Increased Costs
50


Section 2.13.
Break Funding Payments
51


Section 2.14.
Taxes
52


Section 2.15.
Payments Generally; Pro Rata Treatment
55


Section 2.16.
Mitigation Obligations; Replacement of Lenders
56


Section 2.17.
Certain Fees
57


Section 2.18.
[Intentionally Omitted]
57


Section 2.19.
Nature of Fees
57


Section 2.20.
Right of Set-Off
57


Section 2.21.
Payment of Obligations
58


Section 2.22.
Increase in Commitment
58


Section 2.23.
Extension of Loans
60


Section 3. REPRESENTATIONS AND WARRANTIES
62


Section 3.01.
Organization and Authority
62


Section 3.02.
Air Carrier Status
62


Section 3.03.
Due Execution
62


Section 3.04.
Statements Made
63


Section 3.05.
Financial Statements; Material Adverse Change
63


Section 3.06.
Ownership of Subsidiaries
64


Section 3.07.
Title to Properties
64


Section 3.08.
Use of Proceeds
64


Section 3.09.
Litigation and Compliance with Laws
64


Section 3.10.
Margin Regulations; Investment Company Act
64


Section 3.11.
Perfected Security Interests
65


Section 3.12.
Payment of Taxes
65


Section 3.13.
Anti-Corruption Laws and Sanctions
65


Section 3.14.
Beneficial Ownership Certifications
65





i



--------------------------------------------------------------------------------





Section 3.15.
Solvency
66


Section 4. CONDITIONS OF LENDING
66


Section 4.01.
Conditions Precedent to Closing
66


Section 4.02.
Conditions Subsequent to Closing
68


Section 5. AFFIRMATIVE COVENANTS
69


Section 5.01.
Financial Statements, Reports, etc.
69


Section 5.02.
Taxes
71


Section 5.03.
Stay, Extension and Usury Laws
71


Section 5.04.
Corporate Existence
71


Section 5.05.
Compliance with Laws
71


Section 5.06.
Designation of Restricted and Unrestricted Subsidiaries
71


Section 5.07.
Regulatory Cooperation
72


Section 5.08.
Regulatory Matters; Citizenship; Utilization; Collateral Requirements
72


Section 5.09.
Insurance
73


Section 5.10.
Mortgaged Properties
73


Section 5.11.
Additional Guarantors; Grantors; Collateral
75


Section 5.12.
Access to Books and Records
76


Section 5.13.
Further Assurances
77


Section 5.14.
Ownership of Property
79


Section 6. NEGATIVE COVENANTS
79


Section 6.01.
Restricted Payments
79


Section 6.02.
Incurrence of Indebtedness and Issuance of Preferred Stock
84


Section 6.03.
Fundamental Changes
87


Section 6.04.
Dispositions
88


Section 6.05.
Transactions with Affiliates
88


Section 6.06.
Liens
90


Section 6.07.
Business Activities
90


Section 6.08.
Consolidated Total Leverage Ratio; Liquidity
90


Section 6.09.
Use of Proceeds
91


Section 6.10.
Sunseeker Project
91


Section 7. EVENTS OF DEFAULT
91


Section 7.01.
Events of Default
91


Section 8. THE AGENTS
94


Section 8.01.
Administration by Agents
94


Section 8.02.
Rights of Administrative Agent
95


Section 8.03.
Liability of Agents
95


Section 8.04.
Reimbursement and Indemnification
96


Section 8.05.
Successor Agents
96


Section 8.06.
Independent Lenders
97


Section 8.07.
Advances and Payments
97


Section 8.08.
Sharing of Setoffs
97


Section 8.09.
Withholding Taxes
98


Section 8.10.
Appointment by Secured Parties
98


Section 9. GUARANTY
98


Section 9.01.
Guaranty
98


Section 9.02.
No Impairment of Guaranty
100





ii



--------------------------------------------------------------------------------





Section 9.03.
Continuation and Reinstatement, etc.
100


Section 9.04.
Subrogation
100


Section 9.05.
Discharge of Guaranty
100


Section 10. MISCELLANEOUS
101


Section 10.01.
Notices
101


Section 10.02.
Successors and Assigns
102


Section 10.03.
Confidentiality
106


Section 10.04.
Expenses; Indemnity; Damage Waiver
107


Section 10.05.
Governing Law; Jurisdiction; Consent to Service of Process
109


Section 10.06.
No Waiver
109


Section 10.07.
Extension of Maturity
110


Section 10.08.
Amendments, etc.
110


Section 10.09.
Severability
112


Section 10.10.
Headings
113


Section 10.11.
Survival
113


Section 10.12.
Execution in Counterparts; Integration; Effectiveness
113


Section 10.13.
USA Patriot Act
113


Section 10.14.
New Value
113


Section 10.15.
WAIVER OF JURY TRIAL
113


Section 10.16.
No Fiduciary Duty
114


Section 10.17.
Intercreditor Agreements
114


Section 10.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
115


Section 10.19.
Certain ERISA Matters
115







iii



--------------------------------------------------------------------------------





INDEX OF APPENDICES
ANNEX A    –    Lenders and Commitments
EXHIBIT A    –     Initial Guarantors
EXHIBIT B    –    Form of Instrument of Assumption and Joinder
EXHIBIT C    –    Form of Assignment and Acceptance
EXHIBIT D     –    Form of Loan Request
EXHIBIT E    –    Form of Prepayment Notice
SCHEDULE 1    –    Mortgaged Properties
SCHEDULE 3.06    –    Subsidiaries
SCHEDULE 6.02    –    Existing Indebtedness






iv



--------------------------------------------------------------------------------






CREDIT AND GUARANTY AGREEMENT, dated as of February 5, 2019, among ALLEGIANT
TRAVEL COMPANY, a Nevada corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party hereto, each of the several
banks and other financial institutions or entities from time to time party
hereto as a lender (the “Lenders”), BARCLAYS BANK PLC (“Barclays”), as
administrative agent for the Lenders (together with its permitted successors in
such capacity, the “Administrative Agent”), and Barclays, as lead arranger (in
such capacity, the “Lead Arranger”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a term loan facility of up to
$450,000,000 as set forth herein and the Lenders have agreed to provide such
facility on the terms and conditions of this Agreement.
The proceeds of the Loans will be used to repay outstanding indebtedness of the
Borrower, to pay related transaction costs, fees and expenses, and for general
corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans and the
payment of the other obligations of the Borrower and the Guarantors hereunder
and under the other Loan Documents, the Borrower and the Guarantors will, among
other things, provide to the Administrative Agent and the Lenders the following
(each as more fully described herein):
(a)    a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)    a security interest in or mortgages (or comparable Liens) with respect to
the Collateral from the Borrower and each other Grantor (if any) pursuant to the
Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:

SECTION 1.
DEFINITIONS
Section 1.01.    Defined Terms.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC.
“Account Control Agreement” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
control over the applicable account and in form and substance reasonably
satisfactory to the Administrative Agent and as the same may be amended,
restated, modified, supplemented, extended or amended and restated from time to
time.
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.





--------------------------------------------------------------------------------





“Affiliate Transaction” shall have the meaning given such term in Section
6.05(a).
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the aggregate then
outstanding principal amount of such Lender’s Loans.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft Assets” means aircraft and spare engines.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Allegiant Air” means Allegiant Air, LLC, a Nevada limited liability company.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Borrower or its Subsidiaries from time to time intended
to prevent or restrict bribery or corruption.
“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements pertaining to money laundering, including those of the
Bank Secrecy Act (31 U.S.C. sections 5311 et seq.), as amended by the Patriot
Act, and the applicable anti-money laundering statutes of jurisdictions where
the Borrower, any Guarantor and their respective subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency.
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
4.50
%
3.50
%

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) such Lender, (b) an
Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers or manages such Lender.
“Asset Sale” shall mean any Disposition (excluding any Disposition of Cash
Equivalents), to the extent that the aggregate Net Proceeds of all such
Dispositions, together with all Recovery Events, without giving effect to the
dollar thresholds in the definition thereof, during any fiscal year exceed $1.0
million; provided,


2



--------------------------------------------------------------------------------





however, that the term “Asset Sale” shall not include any transaction permitted
in reliance on clauses (c) through (i) of the definition of “Permitted
Disposition”.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”


3



--------------------------------------------------------------------------------





“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Lenders on a single date and having, in the case
of Eurodollar Loans, a single Interest Period.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or Las Vegas are required or authorized
to remain closed; provided, however, that when used in connection with the
borrowing or repayment of a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty. For the avoidance of doubt, Capital Lease
Obligations shall not include operating leases that, prior to January 1, 2019,
would not be accounted for as a Capital Lease Obligation on the Borrower’s
consolidated balance sheet.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(a)(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,


4



--------------------------------------------------------------------------------





but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Equivalents” means:
(1)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(2)    direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
(4)    Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5)    Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $100.0 million;
(6)    fully collateralized repurchase agreements with a term of not more than
six months for underlying securities that would otherwise be eligible for
investment;
(7)    Investments in an investment company registered under the Investment
Company Act of 1940, as amended, or in pooled accounts or funds offered through
mutual funds, investment advisors, banks and brokerage houses which invest its
assets in obligations of the type described in clauses (1) through (6) above.
This could include, but not be limited to, money market funds or short‑term and
intermediate bonds funds;
(8)    money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;
(9)    deposits available for withdrawal on demand with commercial banks
organized in the United States, or any U.S. branch of a bank organized in an
OECD country, having capital and surplus in excess of $100.0 million;
(10)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing


5



--------------------------------------------------------------------------------





authority or foreign government (as the case may be) are rated at least A- by
S&P or A3 by Moody’s; and
(11)    any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.
“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III) or (b) compliance by any Lender
(or, for purposes of Section 2.12(b), by any lending office of such Lender
through which Loans are made or maintained or by such Lender’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or
(2)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower (measured by
voting power rather than number of shares), other than (A) any such transaction
where the Voting Stock of the Borrower (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any sale, transfer, conveyance or other disposition
to, or any merger or consolidation of the Borrower with or into, any Person
(including any “person” (as defined above)) which owns or operates (directly or
indirectly through a contractual arrangement) a Permitted Business (a “Permitted
Person”) or a Subsidiary of a Permitted Person, in each case, if immediately
after such transaction no Person (including any “person” (as defined above)) is
the Beneficial Owner, directly or indirectly, of more than 50% of the total
Voting Stock of such Permitted Person (measured by voting power rather than
number of shares).
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Class B Term Loans or
Incremental Loans that are not Class B Term Loans.
“Class B Term Loans” has the meaning set forth in Section 2.01(a).
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.
“Closing Date Transactions” shall mean the Transactions, including the borrowing
of Loans and the use of the proceeds thereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means all property and assets of the Borrower and its Restricted
Subsidiaries, now owned or hereafter acquired, upon or in respect of which a
Lien is or is purported to be granted (or otherwise


6



--------------------------------------------------------------------------------





created) by any Collateral Document, including, the Capital Stock in the
Borrower’s Subsidiaries (including Allegiant Air, Sunrise Asset Management, LLC,
Allegiant Vacations, LLC and Sunseeker Resorts, Inc.) to the extent such Capital
Stock is owned by the Borrower or a Guarantor; provided, however, that the
Collateral shall not include:
(a)    Aircraft Assets;
(b)    assets subject to Indebtedness described in clauses (ii) or (iii) of the
definition of “Permitted Debt”; or
(c)    any assets if the granting of a Lien over such assets would result in a
default or breach of any other agreement of the Borrower or its Restricted
Subsidiaries or require the consent of a third party (in each case after giving
effect to the anti-assignment provisions in the UCC).
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Spare Parts Security Agreement, the Account Control Agreements, the Mortgages
and other agreements, instruments or documents that create or purport to create
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, in each case so long as such agreement, instrument or document shall
not have been terminated in accordance with its terms.
“Commitment” shall mean the commitment of each Lender to make Loans hereunder
and, in the case of the Class B Term Loans, in an aggregate principal amount
equal to the amount set forth opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Commitments as of the Closing Date is $450,000,000. The
Commitments as of the Closing Date are for Class B Term Loans.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Completion Guarantee” means any completion guarantee relating to the Sunseeker
Project furnished by the Borrower or any Restricted Subsidiary.
“Consolidated EBITDA” means, with respect to any specified Person for any
period, Consolidated EBITDAR of such Person for such period, less the aggregate
amount of aircraft rent expense described in clause (5) of the definition of
“Fixed Charges” for such period.
“Consolidated EBITDAR” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:
(1)    an amount equal to any extraordinary loss plus any net loss realized by
such Person or any of its Restricted Subsidiaries in connection with any
Disposition of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus
(2)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(3)    Fixed Charges, and expenses of subservice agreements contracted with
third parties to service scheduled flights of such Person and its Restricted
Subsidiaries, to the extent that such Fixed Charges and expenses were deducted
in computing such Consolidated Net Income; plus
(4)    any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus


7



--------------------------------------------------------------------------------





(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non‑cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non‑cash charges or expenses were deducted in computing such Consolidated
Net Income; plus
(6)    the amortization of debt discount to the extent that such amortization
was deducted in computing such Consolidated Net Income; plus
(7)    stock compensation expense for grants to any employee, director or
contractor of the Company or its Restricted Subsidiaries to the extent such loss
was deducted in computing such Consolidated Net Income; plus
(8)    any net loss arising from the sale, exchange or other disposition of
capital assets by the Company or its Restricted Subsidiaries (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities) to the extent such loss
was deducted in computing such Consolidated Net Income; plus
(9)    any losses arising under fuel hedging arrangements entered into prior to
the Closing Date and any losses actually realized under fuel hedging
arrangements entered into after the Closing Date, in each case to the extent
deducted in computing such Consolidated Net Income; plus
(10)    proceeds from business interruption insurance for such period, to the
extent not already included in computing such Consolidated Net Income; plus
(11)    any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger,
disposition, incurrence of Indebtedness, issuance of Equity Interests or any
investment to the extent (a) actually indemnified or reimbursed and (b) deducted
in computing such Consolidated Net Income; minus
(12)    non-cash items, other than the accrual of revenue in the ordinary course
of business, to the extent such amount increased such Consolidated Net Income;
minus
(13)    the sum of (i) income tax credits and (ii) Consolidated Interest Income
included in computing such Consolidated Net Income,
in each case of clauses (1) through (13), determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Income” means, as of any day of determination, the sum of
the amounts that would appear on a consolidated income statement of the Borrower
and its consolidated Restricted Subsidiaries as the interest income of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:
(1)    all (a) extraordinary, non-recurring, special or unusual gains or losses
or income or expenses, including without limitation, any expenses related to a
facilities closing and any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses; any severance or relocation expenses; executive
recruiting costs; restructuring or reorganization costs; curtailments or
modifications to pension and post-retirement employee benefit plans; (b) any


8



--------------------------------------------------------------------------------





expenses (including, without limitation, transaction costs, integration or
transition costs, financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees and related out-of-pocket expenses),
cost-savings, costs or charges incurred in connection with any issuance of
securities, Permitted Investments, acquisitions, dispositions, recapitalizations
or incurrences of repayments of Indebtedness permitted hereunder, including a
refinancing thereof (in each case whether or not successful); and (c) gains or
losses realized in connection with any Disposition of assets, the disposition of
securities, or the early extinguishment of Indebtedness or associated Hedging
Obligations, together with any related provision for taxes on any such gain,
will be excluded;
(2)    the net income (but not loss) of any Person that is not the specified
Person or a Restricted Subsidiary or that is accounted for by the equity method
of accounting will be included for such period only to the extent of the amount
of dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;
(3)    the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
(4)    the cumulative effect of a change in accounting principles on such Person
will be excluded;
(5)    the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark‑to‑market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815 – Derivatives and Hedging will be
excluded;
(6)    any non-cash compensation expense recorded from grants by such Person of
restricted stock appreciation or similar rights, stock options or other rights
to officers, directors, employees or contractors, will be excluded;
(7)    the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of Financial Accounting Standards Board
Accounting Standards Codifications 205 – Presentation of Financial Statements,
350 – Intangibles – Goodwill and Other, 360 – Property, Plant and Equipment
and 805 – Business Combinations (excluding any such non-cash item to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such item is subsequently reversed), will be
excluded; and
(8)    any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.
“Consolidated Total Assets” means, as of any date of determination, the sum of
the amounts that would appear on a consolidated balance sheet of the Borrower
and its consolidated Restricted Subsidiaries as the total assets of the Borrower
and its consolidated Restricted Subsidiaries in accordance with GAAP.
“Consolidated Total Leverage Ratio” means the ratio of (x) the outstanding
amount of the Loans together with any other Indebtedness of the Borrower or any
of its Restricted Subsidiaries to (y) Consolidated


9



--------------------------------------------------------------------------------





EBITDA of the Borrower and its Restricted Subsidiaries for the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of the Borrower have been or
are required to be delivered; provided that any arrangements which could have
been accounted for by the Borrower or any of its Restricted Subsidiaries as
operating leases prior to the adoption by the Borrower of the new lease
accounting rules (FASB Accounting Standards Update No. 2016-02, Leases
(Topic 842)) shall not be considered Indebtedness for purposes of calculating
the Consolidated Total Leverage Ratio.
“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
“Defaulting Lender” shall mean, at any time, any Lender that has become, or has
had its Parent Company become, the subject of a Bankruptcy Event or a Bail-In
Action. If the Administrative Agent determines that a Lender is a Defaulting
Lender, such Lender will be deemed to be a Defaulting Lender upon notification
of such determination by the Administrative Agent to the Borrower and the
Lenders.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Borrower and any Person that, at
the time such Person entered into such agreement, was a Lender or a banking
Affiliate of a Lender, in each case designated by the relevant Lender and the
Borrower, by written notice to the Administrative Agent, as a “Designated
Banking Product Agreement”.
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
the Borrower from time to time and agreed to by the Administrative Agent as
constituting “Designated Banking Product Obligations,” which notice shall
include (i) a copy of an agreement providing an agreed-upon maximum amount of
Designated Banking Product Obligations that can be included as Obligations, and
(ii) the acknowledgment of such Lender (or such banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Loan Documents; provided that, after giving
effect to such designation, the aggregate agreed-upon maximum amount of all
“Designated Banking Product Obligations” included as Obligations, together with
the aggregate agreed-upon maximum amount of all “Designated Hedging Obligations”
included as Obligations, shall not exceed $15,000,000 in the aggregate.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Borrower and any Person that, at the time such Person entered into such Hedging
Agreement, was a Lender or an Affiliate of a Lender, as designated by the
relevant Lender (or Affiliate of a Lender) and the Borrower, by written notice
to the Administrative Agent, as a “Designated Hedging Agreement,” which notice
shall include a copy of an agreement providing for (i) a methodology agreed to
by the Borrower, such Lender or Affiliate of a Lender, and the Administrative
Agent for reporting the outstanding amount of Designated Hedging Obligations
under such Designated Hedging Agreement from time to time, (ii) an agreed-upon
maximum amount of Designated Hedging Obligations under such Designated Hedging
Agreement that can be included as Obligations, and (iii) the acknowledgment of
such Lender or Affiliate of a Lender that its security interest in the
Collateral securing such Designated Hedging Obligations shall be subject to the
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Hedging Obligations”
included as Obligations, together with the aggregate agreed-upon maximum amount
of all “Designated Banking Product Obligations” included as Obligations, shall
not exceed $15,000,000 in the aggregate.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.


10



--------------------------------------------------------------------------------





“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Maturity
Date then in effect. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Borrower to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Borrower may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 6.01
hereof. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Borrower and
its Restricted Subsidiaries may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock,
exclusive of accrued dividends.
“Dollars” and “$” shall mean lawful money of the United States of America.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Dutch Auction” shall mean an auction of Loans conducted pursuant to Section
10.02(g) to allow the Borrower to purchase Loans at a discount to par value and
on a non-pro rata basis, in each case in accordance with the applicable Dutch
Auction Procedures.
“Dutch Auction Procedures” shall mean, with respect to a purchase of Loans by
the Borrower pursuant to Section 10.02(g), Dutch auction procedures to be
reasonably agreed upon by the Borrower and the Administrative Agent in
connection with any such purchase.
“ECF Percentage” means, with respect to any fiscal year, 75%; provided, however,
if the First Lien Leverage Ratio as of the end of a fiscal year is (a) no
greater than 1.00:1.00, then the ECF Percentage with respect to such fiscal year
shall mean 50%, or (b) no greater than 0.75:100, then the ECF Percentage with
respect to such fiscal year shall mean 25%, or (c) no greater than 0.50:1.00,
then the ECF Percentage with respect to such fiscal year shall mean 0%.
“EEA Financial Institution” means (a) any institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (a) any Lender or any Affiliate of any Lender,
(b) an Approved Fund of any Lender, (c) any other Person (other than a
Defaulting Lender or natural Person) reasonably satisfactory to the
Administrative Agent and, so long as no Event of Default is continuing, the
Borrower (with failure by the


11



--------------------------------------------------------------------------------





Borrower to respond within five (5) Business Days to a consent request shall be
deemed to be a consent of the Borrower), and (d) to the extent permitted under
Section 10.02(g), the Borrower; provided that, except as provided in clause (d)
above, neither the Borrower nor any Guarantor shall constitute an Eligible
Assignee.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.01.
“Excess Cash Flow” shall mean, for any period, (i) Consolidated EBITDA for such
period, minus (plus) (ii) any increase (decrease) in Working Capital from the
first day of such period to the last day of such period, minus (iii) the sum of
(A) payments by the Borrower or any Guarantor of scheduled principal and
interest and optional prepayments with respect to the consolidated Indebtedness
of the Borrower (but excluding Indebtedness that is solely the obligation of any
Subsidiary that is not a Guarantor) during such period, to the extent such
payments are not prohibited under this Agreement, (B) income taxes paid during
such period, (C)  capital expenditures actually made in cash during such period
or, at the option of the Borrower, made prior to the date the Borrower is
required to make a prepayment using Excess Cash Flow for such period,
(D) deposit and pre delivery payments made in cash in respect of Aircraft Assets
during such period or, at the option of the Borrower, made prior to the date the
Borrower is required to make a prepayment using Excess Cash Flow for such
period, (E) an amount equal to pension or FASB 106 payments made in excess, if
any, of pension or FASB 106 expenses, and (F) Restricted Payments made in cash
during such period or, at the option of the Borrower, made prior to the date the
Borrower is required to make a prepayment using Excess Cash Flow for such
period, plus (iv) an amount equal to the excess of pension or FASB 106 expense
in excess, if any, of pension or FASB 106 payments. The calculation of Excess
Cash Flow for any period shall be without duplication of any amounts deducted
from Excess Cash Flow for a prior period.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


12



--------------------------------------------------------------------------------





“Excluded Contributions” means net cash proceeds received by the Borrower after
the Closing Date from:
(1)    contributions to its common equity capital (other than from any
Subsidiary); or
(2)    the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the Borrower or any Subsidiary) of Qualifying Equity Interests,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation of either the Borrower or any Guarantor hereunder or under any Loan
Document, (a) any Taxes based on (or measured by) its net income, profits or
capital, or any franchise taxes, imposed (i) by the United States of America or
any political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized, in which it is a resident for tax purposes or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) as a result of a present or
former connection between such Person and the jurisdiction imposing such Taxes
(other than a connection arising from such Person’s having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, this Agreement or any Loan Document, or
sold or assigned an interest in this Agreement or any Loan Document), (b) any
branch profits Tax imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which such Person is located, (c) in the
case of a Foreign Lender, any withholding Tax or gross income Tax that is
imposed on amounts payable to or on behalf of such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or, in the case of a
Lender that is a Foreign Lender, designates a new lending office), except, and
then only to the extent that, such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.14(a), (d) in the case of a Lender, any withholding
Tax that is attributable to such Lender’s failure to deliver the documentation
described in Section 2.14(f) or 2.14(g) and (e) any Tax that is imposed by
reason of FATCA.
“Existing Indebtedness” means any Indebtedness outstanding on the Closing Date
that is listed on Schedule 6.02 hereof.
“Extended Loan” shall have the meaning given to such term in Section
2.23(a)(ii).
“Extension Amendment” shall have the meaning given to such term in Section
2.23(c).
“Extension” shall have the meaning given to such term in Section 2.23(a).


13



--------------------------------------------------------------------------------





“Extension Offer” shall have the meaning given to such term in Section 2.23(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“Facility” shall mean the Commitments and the Loans made hereunder.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with any of the foregoing and any law (including any fiscal or
regulatory legislation) or official interpretations adopted pursuant to any such
agreement.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Fee Letter” shall have the meaning assigned to such term in Section 2.17.
“Fees” shall collectively mean the fees referred to in Section 2.17.
“First Lien Leverage Ratio” means the ratio of (x) the outstanding amount of the
Loans together with any other Indebtedness of the Borrower secured by the
Collateral on a pari passu basis to (y) Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which internal consolidated
financial statements of the Borrower have been or are required to be delivered;
provided that:
(1)    if, since the beginning of such period, the Borrower or any of its
Restricted Subsidiaries shall have made any sales, transfers or other
dispositions of any assets (other than Aircraft Assets) where the Fair Market
Value of such assets exceeded $10,000,000 (a “Sale”), the Consolidated EBITDA
for such period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the assets that are the subject of such Sale for
such period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such period;
(2)    if, since the beginning of such period, the Borrower or any of its
Restricted Subsidiaries (by merger, consolidation or otherwise) shall have made
any acquisition or purchase of any assets (other than Aircraft Assets) where the
Fair Market Value of any such assets exceeds $10,000,000 (a “Purchase”) or any
Permitted Investment (including any Permitted Investment occurring in connection
with a transaction causing a calculation to be made hereunder), Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase or Permitted Investment occurred on the first day of such
period; and
(3)    if, since the beginning of such period, any Person became a Restricted
Subsidiary of the Borrower or was merged or consolidated with or into the
Borrower or any of its Restricted Subsidiaries, and since


14



--------------------------------------------------------------------------------





the beginning of such period such Person shall have made any Sale, Purchase or
Permitted Investment that would have required an adjustment pursuant to
clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary of
the Borrower since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
Sale, Purchase or Permitted Investment occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase, Permitted Investment or other transaction, or the amount of
income or earnings relating thereto, the pro forma calculations in respect
thereof shall be as determined in good faith by a responsible financial or
accounting officer of the Borrower.
“Fixed Charge Coverage Ratio” means the ratio of (x) Consolidated EBITDAR of the
Borrower and its Restricted Subsidiaries plus the Consolidated Interest Income
for the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which internal consolidated financial statements of the
Borrower have been or are required to be delivered to (y) the sum of all Fixed
Charges for such period. If the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems Disqualified Stock or preferred stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
(as determined in good faith by a responsible financial or accounting officer of
the Borrower) to such incurrence, assumption, guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of the proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions that have been made by the Borrower or any of its Restricted
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Restricted Subsidiaries acquired by the Borrower or any of its Restricted
Subsidiaries, and including all related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date, or that are to be made on the Calculation Date, shall be given
pro forma effect (as determined in good faith by a responsible financial or
accounting officer of the Borrower and including any operating expense
reductions for such period resulting from such acquisition that have been
realized or for which all of the material steps necessary for realization have
been taken) as if they had occurred on the first day of the four-quarter
reference period;
(2)    the Consolidated EBITDAR attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, shall be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, shall be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges shall not
be obligations of the Borrower or any of its Restricted Subsidiaries following
the Calculation Date;
(4)    any Person that is a Restricted Subsidiary of the Borrower on the
Calculation Date shall be deemed to have been a Restricted Subsidiary of the
Borrower at all times during such four-quarter period;
(5)    any Person that is not a Restricted Subsidiary of the Borrower on the
Calculation Date shall be deemed not to have been a Restricted Subsidiary of the
Borrower at any time during such four-quarter period; and


15



--------------------------------------------------------------------------------





(6)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess
of 12 months).
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense (net of consolidated interest income)
of such Person and its Restricted Subsidiaries for such period to the extent
that such interest expense is payable in cash (and such interest income is
receivable in cash); plus
(2)    the interest component of Capital Lease Obligations of such Person and
its Restricted Subsidiaries for such period to the extent that such interest
component is related to lease payments payable in cash; plus
(3)    any interest expense actually paid in cash for such period by such
specified Person on Indebtedness of another Person that is guaranteed by such
specified Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such specified Person or one of its Restricted Subsidiaries; plus
(4)    the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to the Borrower or a Restricted Subsidiary of the Borrower, times
(B) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP; plus
(5)    the aircraft rent expense of such Person and its Restricted Subsidiaries
for such period to the extent that such aircraft rent expense is payable in
cash,
all as determined on a consolidated basis in accordance with GAAP.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower or any Guarantor is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC; provided that GAAP shall be construed as not to
give effect to changes to lease accounting rules taking effect on January 1,
2019.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.


16



--------------------------------------------------------------------------------





“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantors” shall mean, collectively, each Subsidiary of the Borrower that
becomes pursuant to Section 5.11 a party to the Guarantee contained in Section
9. As of the Closing Date, the Guarantors are listed in Exhibit A.
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed) and interest rate collar agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 1.0%
of the total assets of the Borrower and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 1.0% of the total revenues of the Borrower
and its Subsidiaries on a consolidated basis for the twelve-month period ending
on the last day of the most recent fiscal quarter of the Borrower for which
financial statements are available to the Administrative Agent pursuant to
Section 5.01; provided that a Subsidiary will not be considered to be an
Immaterial Subsidiary if it directly or indirectly guarantees, or pledges any
property or assets to secure, any Obligations or Junior Secured Debt.
“Increase Effective Date” shall have the meaning given such term in Section
2.22(a).
“Increase Joinder” shall have the meaning given such term in Section 2.22(c).


17



--------------------------------------------------------------------------------





“Incremental Commitment” shall have the meaning given such term in Section
2.22(a).
“Incremental Loans” shall have the meaning given such term in Section
2.22(c)(i).
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP. In addition, the term “Indebtedness” includes
all Indebtedness of others secured by a Lien on any asset of the specified
Person (whether or not such Indebtedness is assumed by the specified Person)
and, to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person to the extent of such Guarantee.
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification 815 –
Derivatives and Hedging and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
under this Agreement as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness.
Notwithstanding the foregoing, none of the following will constitute
Indebtedness: (a) Banking Product Obligations, (b) obligations in respect of the
pre-purchase of frequent flyer miles, (c) maintenance deferral agreements, (d)
an amount recorded as indebtedness in the Borrower’s financial statements solely
by operation of Financial Accounting Standards Board Accounting Standards
Codification 840-40-55 or any successor provision of GAAP but which does not
otherwise constitute Indebtedness as defined hereinabove, (e) a deferral of
pre-delivery payments relating to the purchases of Aircraft Assets, (f)
obligations under frequent flyer miles participation agreements and (g) air
traffic liability.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Installment” shall have the meaning given such term in Section 2.09(a).
“Intercreditor Agreement” shall have the meaning given such term in Section
10.17.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan, the last day
of such Interest Period and (b) with respect to ABR Loans, the last Business Day
of each April, July, October and January.


18



--------------------------------------------------------------------------------





“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day to the date of such Borrowing (or if there is no corresponding
day, the last day) in the calendar month that is three months thereafter;
provided that (i) if any Interest Period would end on a day which shall not be a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) no Interest Period shall end later than the
applicable Maturity Date.
“Interpolated Rate” means, in relation to the Screen Rate, the rate which
results from interpolating on a linear basis between:
(a)    the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan; and
(b)    the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance and pre-delivery payments and
deposits for goods and services and advances to officers, employees and
consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities of other Persons, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that the Completion Guarantee will not constitute an “Investment”. If
the Borrower or any Restricted Subsidiary of the Borrower sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Borrower after the Closing Date such that, after giving effect to any
such sale or disposition, such Person is no longer a Restricted Subsidiary of
the Borrower, the Borrower will be deemed to have made an Investment on the date
of any such sale or disposition equal to the Fair Market Value of the Borrower’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in Section 6.01 hereof. Notwithstanding the foregoing,
any Equity Interests retained by the Borrower or any of its Subsidiaries after a
disposition or dividend of assets or Capital Stock of any Person in connection
with any partial “spin-off” of a Subsidiary or similar transactions shall not be
deemed to be an Investment. The acquisition by the Borrower or any Restricted
Subsidiary of the Borrower after the Closing Date of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Borrower
or such Restricted Subsidiary in such third Person in an amount equal to the
Fair Market Value of the Investments held by the acquired Person in such third
Person in an amount determined as provided in Section 6.01 hereof. Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.
“Junior Secured Debt” shall mean Indebtedness referred to in clause (vii) of the
definition of “Permitted Debt”.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time.
“Lead Arranger” has the meaning set forth in the first paragraph of this
Agreement.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.


19



--------------------------------------------------------------------------------





“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “Screen Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the Screen Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if Screen Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
Screen Rate shall be equal to the Interpolated Rate; and provided, further, that
if any such rate determined pursuant to the preceding clauses (i) or (ii) is
less than zero, the LIBO Rate will be deemed to be zero.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) or (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest and any agreement to give any financing statement under the
UCC (or equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries (including, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Borrower and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities of the Borrower and its Restricted Subsidiaries and (iii) the
scheduled net proceeds (after giving effect to any expected repayment of
existing Indebtedness using such proceeds) of any Capital Markets Offering of
the Borrower or any of its Restricted Subsidiaries that has priced but has not
yet closed (until the earliest of the closing thereof, the termination thereof
without closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).
“Loan” means the Class B Term Loans and any other Class of Loan hereunder.
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement, the Fee Letter and any other instrument or agreement
(which is designated as a Loan Document therein) executed and delivered by the
Borrower or a Guarantor to the Administrative Agent or any Lender, in each case,
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time in accordance with the terms hereof.
“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.02 in
substantially the form of Exhibit D.
“Margin Stock” shall have the meaning given such term in Section 3.10(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations.


20



--------------------------------------------------------------------------------





“Material Indebtedness” shall mean Indebtedness of the Borrower and/or
Restricted Subsidiaries (other than the Loans) outstanding under the same
agreement in a principal amount exceeding $100,000,000.
“Maturity Date” shall mean, with respect to (a) Class B Term Loans that have not
been extended pursuant to Section 2.23, February 5, 2024 and (b) Extended Loans,
the final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Lenders (as the same may be further extended pursuant
to Section 2.23).
“Minimum Extension Condition” shall have the meaning given such term in Section
2.23(b).
“MNPI” shall mean any material Nonpublic Information regarding the Borrower and
its Subsidiaries or the Loans or securities of any of them. For purposes of this
definition “material Nonpublic Information” shall mean Nonpublic Information
that would reasonably be expected to be material to a decision by any Lender to
participate in any Dutch Auction or assign or acquire any Loans or to enter into
any of the transactions contemplated thereby or would otherwise be material for
purposes of United States Federal and state securities laws.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean (i) as of the Closing Date, the real property
listed on Schedule 1 hereof and (ii) thereafter, each other parcel of fee owned
real property located in the United States with a book value in excess of $6.0
million and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 5.10 or Section 5.13 to secure the Obligations.
“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any Mortgaged Property of the Borrower or any
Restricted Subsidiary, together with its interest in such property, to secure
the Obligations, each in a form reasonably satisfactory to the Administrative
Agent.
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Borrower or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Asset Sale) or Recovery Event, net of: (a) the direct costs and expenses
relating to such Asset Sale and incurred by the Borrower or a Restricted
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale or Recovery Event, taxes paid or payable
as a result of the Asset Sale or Recovery Event, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements; (b) any reserve for adjustment or indemnification obligations in
respect of the sale price of such asset or assets established in accordance with
GAAP; and (c) any portion of the purchase price from an Asset Sale placed in
escrow pursuant to the terms of such Asset Sale (either as a reserve for
adjustment of the purchase price, or for satisfaction of indemnities in respect
of such Asset Sale) until the termination of such escrow.
“No Undisclosed MNPI Representation” by a Person shall mean a representation
that such Person is not in possession of any MNPI (other than MNPI which the
Person in whose favor such representation is made has elected not to receive).
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
“Non-Recourse Debt” shall mean Indebtedness:
(1)    the portion as to which neither the Borrower nor any of its Restricted
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (B) is directly
or indirectly liable as a guarantor or otherwise; and


21



--------------------------------------------------------------------------------





(2)    the portion as to which the holders of such Indebtedness do not otherwise
have recourse to the stock or assets of the Borrower or any of its Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary).
“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD adopted by the SEC.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the Designated Banking Product
Obligations, and all other obligations and liabilities of the Borrower to the
Administrative Agent or any Lender (or (i) in the case of Designated Hedging
Obligations, any obligee with respect to such designated Hedging Obligations who
was a Lender or an Affiliate of a Lender when the related Designated Hedging
Agreement was entered into, or (ii) in the case of Designated Banking Product
Obligations, any obligee with respect to such Designated Banking Product
Obligations who was a Lender or a banking Affiliate of any Lender at the time
the related Designated Banking Product Agreement was entered into), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which arise under this Agreement or any other
Loan Document, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, out-of-pocket costs, and expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, however, that the aggregate amount of all Designated
Hedging Obligations and Designated Banking Product Obligations (in each case
valued in accordance with the definitions thereof) at any time outstanding that
shall be included as “Obligations” shall not exceed $15,0000,000; provided,
further, that in no event shall the Obligations include Excluded Swap
Obligations.
“OID” shall have the meaning given to such term in Section 2.22(c)(iii).
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on pages LIBOR01 or LIBOR 02 of the Reuters screen as
of 11:00 a.m., London time, on such day; provided that, if such rate shall be
less than zero, the One-Month LIBOR shall be deemed to be zero for purposes of
this Agreement.
“Officer” means, with respect to any Person, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer or any Senior
Vice-President of such Person.
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower.
“Other Taxes” shall mean any and all present or future stamp, court, mortgage,
recording, filing or documentary taxes or any other similar, charges or similar
levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of, otherwise in respect
to this Agreement or any other Loan Document.
“Pari Passu Debt” shall mean any Incremental Loans and any Pari Passu Notes.
“Pari Passu Notes” shall mean any securities secured by the Collateral on a pari
passu basis with the Obligations.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).


22



--------------------------------------------------------------------------------





“Patriot Act” shall mean the USA PATRIOT Act Improvement and Reauthorization
Act, L. 109-177, signed into law on March 9, 2009 and any subsequent legislation
that amends or supplements such Act or any subsequent legislation that
supersedes such Act.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
Borrower and its Restricted Subsidiaries are engaged on the date of this
Agreement and as contemplated by the Sunseeker Project.
“Permitted Debt” shall have the meaning given to such term in Section 6.02.
“Permitted Disposition” shall mean any of the following:
(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(b)    the Disposition of spare parts, inventory and Permitted Investments in
the ordinary course of business;
(c)    the Disposition of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    the Disposition of property by any Subsidiary to the Borrower or to any
Guarantor;
(e)    Dispositions permitted by Section 6.03;
(f)    leases, licenses, subleases or sublicenses granted in the ordinary course
of business and on ordinary commercial terms that do not interfere in any
material respect with the business of the Borrower and its Subsidiaries;
(g)    Dispositions of intellectual property rights that are no longer used or
useful in the business of the Borrower and its Subsidiaries;
(h)    the discount, write-off or Disposition of accounts receivables overdue by
more than 180 days, in each case in the ordinary course of business;
(i)    Restricted Payments permitted by Section 6.01;
(j)    Dispositions of Aircraft Assets; and
(k)    Dispositions by the Borrower and its Subsidiaries not otherwise listed in
clauses (a) through (j) above; provided that the aggregate book value of all
property Disposed of pursuant to this clause (k) in any fiscal year shall not
exceed $5.0 million.
“Permitted Investments” shall mean:
(1)    any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower (including the Borrower’s 5.5% 2019 notes that are being repaid with
the proceeds of the Loans);
(2)    any Investment in cash, Cash Equivalents and any foreign equivalents;
(3)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
(A)    such Person becomes a Restricted Subsidiary of the Borrower; or


23



--------------------------------------------------------------------------------





(B)    such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
(4)    any Investment made as a result of the receipt of non-cash consideration
from a Disposition of assets;
(5)    any acquisition of assets or Capital Stock in exchange for the issuance
of Qualifying Equity Interests;
(6)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (B) litigation,
arbitration or other disputes;
(7)    Investments represented by Hedging Obligations;
(8)    loans or advances to officers, directors or employees made in the
ordinary course of business of the Borrower or any Restricted Subsidiary of the
Borrower in an aggregate principal amount not to exceed $5.0 million at any one
time outstanding;
(9)    prepayment of any Loans in accordance with the terms and conditions of
this Agreement;
(10)    any guarantee of Indebtedness permitted to be incurred by Section 6.02
other than a guarantee of Indebtedness of an Affiliate of the Borrower that is
not a Restricted Subsidiary of the Borrower;
(11)    any Investment of the Borrower and its Restricted Subsidiaries existing
on, or made pursuant to binding commitments existing on, the Closing Date and
any Investment consisting of an extension, modification or renewal of any
Investment existing on, or made pursuant to a binding commitment existing on,
the Closing Date; provided that the amount of any such Investment may be
increased (A) as required by the terms of such Investment as in existence on the
Closing Date or (B) as otherwise permitted under this Agreement;
(12)    Investments or commitments to make Investments acquired after the
Closing Date as a result of the acquisition by the Borrower or any Restricted
Subsidiary of the Borrower of another Person, including by way of a merger,
amalgamation or consolidation with or into the Borrower or any of its Restricted
Subsidiaries in a transaction that is not prohibited by Section 6.03 hereof
after the Closing Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(13)    accounts receivable arising in the ordinary course of business;
(14)    Investments in connection with making or financing any pre‑delivery,
progress or other similar payments relating to the acquisition of aircraft or
aircraft engines;
(15)    Investments consisting of payroll advances and advances for business and
travel expenses in the ordinary course of business;


24



--------------------------------------------------------------------------------





(16)     Investments made by way of any endorsement of negotiable instruments
received in the ordinary course of business and presented to any bank for
collection or deposit;
(17)    Investments consisting of stock, obligations or securities received in
settlement of amounts owing to the Borrower or any Restricted Subsidiary in the
ordinary course of business or in a distribution received in respect of an
Investment permitted hereunder;
(18)    Investments in fuel and credit card consortia and in connection with
agreements with respect to fuel consortia, credit card consortia and fuel
supply, in each case, in the ordinary course of business;
(19)    Investments in connection with outsourcing initiatives in the ordinary
course of business;
(20)    Investments in the nature of security deposits or maintenance reserves
in connection with the financing of any Aircraft Asset; and
(21)    guarantees incurred in the ordinary course of business of obligations
that do not constitute Indebtedness of any regional air carrier doing business
with the Borrower or any of its Restricted Subsidiaries in connection with the
regional air carrier’s business with the Borrower or such Restricted Subsidiary;
advances to airport operators of landing fees and other customary airport
charges for carriers on behalf of which the Company or any of its Restricted
Subsidiaries provides ground handling services.
“Permitted Liens” means:
(1)    Liens existing on the Closing Date and any Liens created pursuant to the
Loan Documents;
(2)     Liens securing Indebtedness permitted to be incurred pursuant to
clause (iii), clause (v) (but only if such Liens are junior to the Liens of the
Security Documents) and clause (xvi) of Section 6.02(b) hereof;
(3)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP;
(4)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in good
faith by appropriate proceedings and the Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien;
(5)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(6)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;


25



--------------------------------------------------------------------------------





(7)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with an acquisition
permitted under the terms of this Agreement;
(8)    any encumbrance or restriction (including, but not limited to, put and
call agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;
(9)    Liens created by landlords over leasehold property and zoning
restrictions, easements, rights-of-way, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business which do
not interfere with the intended use by the Borrower or any of its Restricted
Subsidiaries of such Property;
(10)    Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof;
(11)    Liens on insurance proceeds or unearned premiums incurred in the
ordinary course of business in connection with the financing of insurance
premiums;
(12)    judgment Liens so long as such Lien is adequately bonded and any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;
(13)    Liens securing Pari Passu Debt permitted to be incurred pursuant to the
covenant described under Section 6.02(b)(vi);
(14)    Liens on Aircraft Assets in favor of airport authorities; and
(15)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Permitted Lien referred
to in clauses (1) through (14) above, inclusive of any Lien existing at the date
hereof; provided, however, that the obligation secured by such new Lien shall
not extend beyond the property subject to the existing Lien and other than in
respect of Aircraft Assets is not greater in amount than the obligations secured
by the Lien extended, renewed or replaced (plus an amount in respect of any
applicable premium and reasonable financing fees and related transaction costs).
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of the Borrower or any of its Restricted Subsidiaries issued
in exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Borrower or any
of its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;


26



--------------------------------------------------------------------------------





(2)    if such Permitted Refinancing Indebtedness has a maturity date that is
after the latest Maturity Date then in effect (with any amortization payment
comprising such Permitted Refinancing Indebtedness being treated as maturing on
its amortization date), such Permitted Refinancing Indebtedness has a Weighted
Average Life to Maturity that is (A) equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged or (B) more than 60 days after the
latest Maturity Date then in effect;
(3)    if the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, extended, refinanced, replaced, defeased or discharged;
(4)    no Restricted Subsidiary that is not the Borrower or a Guarantor shall be
an obligor with respect to such Permitted Refinancing Indebtedness unless such
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and
(5)    notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by the Borrower or any of its Restricted Subsidiaries prior to the
date on which the new Indebtedness is incurred, Indebtedness that otherwise
satisfies the requirements of this definition may be designated as Permitted
Refinancing Indebtedness so long as such renewal, refunding, refinancing,
extension, replacement, defeasance or discharge occurred not more than 36 months
prior to the date of such payment or discharge of Permitted Refinancing
Indebtedness.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.
“Qualifying Equity Interests” means Equity Interests of the Borrower other than
Disqualified Stock.
“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
a prepayment under Section 2.10(b) would be required, a Recovery Event shall be
deemed to have occurred only to the extent that the aggregate net cash proceeds
of all such events, together with all Dispositions that constitute Asset Sales
without giving effect to the dollar thresholds in the definition thereof, during
any fiscal year exceed $1.0 million.


27



--------------------------------------------------------------------------------





“Refinanced Loans” shall have the meaning set forth in Section 10.08(e).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
“Replacement Loans” shall have the meaning set forth in Section 10.08(e).
“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Class B Term Loans with
the proceeds of, or any conversion of such Class B Term Loans into, any new or
replacement Class of, or new facility of, syndicated term loans (including
Replacement Loans or other term loans under this Agreement) having an “effective
yield” (taking into account interest rate margin and benchmark floors, recurring
fees and all upfront or similar fees or original issue discount (amortized over
the shorter of (A) the weighted average life to maturity of such term loans and
(B) four years) paid to the lenders providing such Indebtedness, but excluding
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Class B Term Loans being prepaid,
repaid, refinanced, substituted, replaced or converted (determined on the same
basis as provided in the preceding parenthetical) and (b) any amendment to this
Agreement (including pursuant to a Replacement Loan or other term loans under
this Agreement) to the Class B Term Loans or any tranche thereof which reduces
the “effective yield” applicable to such Class B Term Loans (as determined on
the same basis as provided in clause (a)).
“Required Class Lenders” shall mean with respect to any Class of Loans, the
Lenders having more than 50% of all outstanding Loans of such Class.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the aggregate principal amount of all Loans outstanding. The portion of the
Loans held or deemed held by a Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders at any time.
“Responsible Officer” means an Officer.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payments” shall have the meaning set forth in Section 6.01(a).
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.


28



--------------------------------------------------------------------------------





“S&P” shall mean Standard & Poor Rating Services, a Standard & Poor’s Financial
Services LLC business.
“SEC” shall mean the United States Securities and Exchange Commission.
“Secured Leverage Ratio” means the ratio of (x) the outstanding amount of the
Loans together with any other Indebtedness of the Borrower secured by the
Collateral on a pari passu or a junior basis to (y) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower have been or are required to
be delivered; provided that:
(1)    if, since the beginning of such period, the Borrower or any of its
Restricted Subsidiaries shall have made any sales, transfers or other
dispositions of any assets (other than Aircraft Assets) where the Fair Market
Value of such assets exceeded $10,000,000 (a “Sale”), the Consolidated EBITDA
for such period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the assets that are the subject of such Sale for
such period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such period;
(2)    if, since the beginning of such period, the Borrower or any of its
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made
any acquisition or purchase of any assets (other than Aircraft Assets) where the
Fair Market Value of any such assets exceeds $10,000,000 (a “Purchase”) or any
Permitted Investment (including any Permitted Investment occurring in connection
with a transaction causing a calculation to be made hereunder), Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase or Permitted Investment occurred on the first day of such
period; and
(3)    if, since the beginning of such period, any Person became a Restricted
Subsidiary of the Borrower or was merged or consolidated with or into the
Borrower or any of its Restricted Subsidiaries, and since the beginning of such
period such Person shall have made any Sale, Purchase or Permitted Investment
that would have required an adjustment pursuant to clause (1) or (2) above if
made by the Borrower or a Restricted Subsidiary of the Borrower since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale, Purchase or
Permitted Investment occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase, Permitted Investment or other transaction, or the amount of
income or earnings relating thereto, the pro forma calculations in respect
thereof shall be as determined in good faith by a responsible financial or
accounting officer of the Borrower.
“Secured Parties” shall mean the Administrative Agent, the Lenders and all other
holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Significant Guarantor” means Allegiant Air, Sunrise Asset Management, LLC and
Allegiant Vacations, LLC, and each of their successors and permitted assigns.
“Significant Subsidiary” means any Significant Guarantor and any Restricted
Subsidiary of the Borrower that would be a “significant subsidiary” as defined
in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date of this Agreement.
“Security Agreement” shall mean Security Agreement, dated as of the date hereof,
among the Borrower, the other Grantors party thereto and the Administrative
Agent, as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.


29



--------------------------------------------------------------------------------





“Solvent” shall mean, with respect to any Person, that as of the date of
determination, (1) the sum of such Person’s consolidated debt and liabilities
(including contingent and subordinated liabilities) does not exceed the fair
value of such Person’s present consolidated assets; (2) such Person’s capital is
not unreasonably small in relation to its business as contemplated on the date
of determination; (3) such Person is able to pay its debts and liabilities as
they become due (whether at maturity or otherwise) and (4) the present fair
saleable value of the property of such Person is greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5 or
any other analogous criteria in any jurisdiction).
“Spare Parts Security Agreement” shall mean Spare Parts Security Agreement,
dated as of the date hereof, between Allegiant Air and the Administrative Agent,
as the same may be amended, restated, modified, supplemented, extended or
amended and restated from time to time.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.
“Subsidiary” shall mean, with respect to any Person
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
(2)    any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Sunseeker Project” means the construction of a hotel and/or condominium-hotel
on the Borrower’s or one of its Subsidiaries’ owned real estate in Port
Charlotte, FL.


30



--------------------------------------------------------------------------------





“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than nine months prior to the date of delivery thereof
unless there shall have occurred within nine months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 30 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
and the Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type required by Section 5.10 or (b) otherwise reasonably
acceptable to the Administrative Agent.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Term B Lender” shall mean each Lender having a Commitment for Class B Term
Loans or, as the case may be, an outstanding Class B Term Loan.
“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the acceleration of the Loans in accordance with the terms hereof.
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Section 5.10(c).
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.


31



--------------------------------------------------------------------------------





“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unrestricted Subsidiary” means (i) Sunseeker Resorts, Inc. and each of its
direct and indirect Subsidiaries so long as such Person meets the requirements
set forth in clauses (1) through (4) below, or (ii) any other Subsidiary of the
Borrower that is designated by the Board of Directors of the Borrower as an
Unrestricted Subsidiary in compliance with Section 5.06 hereof pursuant to a
resolution of the Board of Directors, but only if such Subsidiary:
(1)    except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Borrower;
(2)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results (other than the Completion Guarantee);
(3)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries; and
(4)    does not own any assets or properties that constitute Collateral.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
“Working Capital” shall mean, as of any date, (i) the current assets of the
Borrower minus (ii) the current liabilities of the Borrower (other than the
current portion of long term debt), in each case, determined on a consolidated
basis and otherwise, in accordance with GAAP as of such date.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement,


32



--------------------------------------------------------------------------------





instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented, extended, amended and restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless expressly provided otherwise, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) “knowledge” or “aware” or words
of similar import shall mean, when used in reference to the Borrower or the
Guarantors, the actual knowledge of any Responsible Officer.
Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s
consolidated financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred.
Section 1.04.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 2.

AMOUNT AND TERMS OF CREDIT
Section 2.01.    Commitments of the Lenders; Loans.
(a)    Closing Date; Loan Commitments. Each Term B Lender severally, and not
jointly with the other Term B Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan denominated in Dollars (each a
“Class B Term Loan” and collectively the “Class B Term Loans”) to the Borrower
on the Closing Date in an aggregate principal amount equal to the Commitment of
such Term B Lender, which Class B Term Loans shall constitute Loans for all
purposes of this Agreement and shall be repaid in accordance with the provisions
of this Agreement. Any amount borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed. Each Lender’s Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding by such Lender of the Class B Term Loans to be made
by it on such date.
(b)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. There may be
multiple Borrowings incurred, converted or continued on the same day.


33



--------------------------------------------------------------------------------





(c)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type may be outstanding at the same time.
(d)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Loan if the Interest Period requested
with respect thereto would end after the Maturity Date.
Section 2.02.    Requests for Loans. Unless otherwise agreed to by the
Administrative Agent, to request the Class B Term Loans on the Closing Date, the
Borrower shall notify the Administrative Agent of such request by telephone not
later than 2:00 p.m., New York City time, three (3) Business Days before the
Closing Date. Each such telephonic Loan request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Loan Request signed by the Borrower. Each such telephonic and
written Loan Request shall specify the following information in compliance with
Section 2.01(a):
(a)    the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));
(b)    the date of such Loan, which shall be a Business Day.
(c)    whether such Loan is to be an ABR Borrowing or a Eurodollar Loan; and
(d)    in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. Promptly following receipt of a Loan Request in accordance
with this Section 2.02, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Loan.
Section 2.03.    Funding of Loans.
(a)    Each Lender shall make each Class B Term Loan to be made by it hereunder
on the Closing Date by wire transfer of immediately available funds by 12:00
p.m., New York City time, or such earlier time as may be reasonably practicable,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) and/or (b) of this Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith upon
written demand such corresponding amount with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
otherwise applicable to such Loan. If such Lender pays such amount to the
Administrative Agent, then (x) such amount shall constitute such Lender’s Loan
included in such Loan and the Borrower shall not be obligated to repay such
amount pursuant to the preceding sentence if not previously repaid and (y) if
such amount was previously repaid by the Borrower, the Administrative Agent
shall promptly make a corresponding amount available to the Borrower.


34



--------------------------------------------------------------------------------





Section 2.04.    Interest Elections.
(a)    The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.04, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery or by electronic mail of a written Interest
Election Request by the time that a Loan Request would be required under Section
2.02 if the Borrower were requesting a Loan of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable and shall be given by hand delivery,
electronic mail or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the same form as a Loan Request signed by the
Borrower.
(c)    Each written Interest Election Request shall specify the following
information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, and upon the request of the Required Lenders, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.05.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $1,000,000 in excess thereof.
Section 2.06.    Interest on Loans.
(a)    Subject to the provisions of Section 2.07, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.07, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.


35



--------------------------------------------------------------------------------





(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans and thereafter on written demand and upon any repayment or
prepayment thereof (on the amount repaid or prepaid); provided that in the event
of any conversion of any Eurodollar Loan to an ABR Loan, accrued interest on
such Loan shall be payable on the effective date of such conversion.
Section 2.07.    Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder, whether at stated
maturity, by acceleration or otherwise, the Borrower or such Guarantor, as the
case may be, shall on written demand of the Administrative Agent from time to
time pay interest, to the extent permitted by law, on all overdue amounts up to
(but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days or, when the Alternate Base Rate is
applicable, a year of 365 days or 366 days in a leap year) equal to (a) with
respect to the principal amount of any Loan, the rate then applicable for such
Borrowings plus 2.0%, and (b) in the case of all other amounts, the rate
applicable for ABR Loans plus 2.0%.
Section 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written or facsimile notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with this Section 2.08, that reasonable means do not exist for ascertaining the
applicable LIBO Rate and the Administrative Agent and the Borrower mutually
determine that the syndicated loan market has broadly accepted a replacement
standard for the LIBO Rate, then the Administrative Agent and Borrower may,
without the consent of any Lender, amend this Agreement to adopt such new
broadly accepted market standard and to make such other changes as shall be
necessary or appropriate in the good faith determination of the Administrative
Agent and the Borrower in order to implement such new market standard herein and
in the other Loan Documents so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such replacement
standard is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.
Section 2.09.    Amortization of Loans; Repayment of Loans; Evidence of Debt.
(a)    The principal amount of the Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) of $1,125,000, on each Interest
Payment Date, commencing on the Interest Payment Date falling on or about April
30, 2019. Notwithstanding the foregoing, (1) such Installments shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans in
accordance with Sections 2.10 and 2.11, as applicable, and (2) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Termination Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each


36



--------------------------------------------------------------------------------





Lender’s share thereof. The Borrower shall have the right, upon reasonable
notice, to request information regarding the accounts referred to in the
preceding sentence.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.02) be represented by one or more promissory notes in such form payable to
such payee and its registered assigns.
Section 2.10.    Mandatory Prepayment of Loans; Commitment Termination.
(a)    No later than 90 days after the end of the Borrower’s fiscal year
(commencing with the fiscal year ending December 31, 2019), the Borrower shall
prepay outstanding Loans in accordance with Section 2.10(d) in an aggregate
principal amount equal to the excess, if any, of (i) the applicable ECF
Percentage of Excess Cash Flow for the fiscal year then ended over (ii) the
aggregate principal amount of Loans prepaid pursuant to Section 2.11 during such
fiscal year or on or prior to the date such payment is required to be made
(without duplication), in each case to the extent such prepayments are not
funded with the proceeds of long-term Indebtedness (other than revolving
Indebtedness).
(b)    Within thirty (30) Business Days of the Borrower or any of its
Subsidiaries receiving any Net Proceeds as a result of an Asset Sale or a
Recovery Event or, if later, the next following Interest Payment Date, the
Borrower shall apply an amount equal to 100% of the Net Proceeds received by the
Borrower or any of its Restricted Subsidiaries with respect thereto, to prepay
outstanding Loans in accordance with Section 2.10(d); provided, however, that if
(A) prior to the date any such prepayment is required to be made, the Borrower
notifies the Administrative Agent of its intent to repair the subject property
or reinvest such Net Proceeds (I) in the case of Net Proceeds of Aircraft
Assets, in other Aircraft Assets or (II) in the case of Net Proceeds of assets
other than Aircraft Assets, in assets of a kind then used or usable in the
business of the Borrower and its Restricted Subsidiaries and (B) no Event of
Default shall have occurred and be continuing at the time of such proposed
reinvestment, and no Event of Default under clause (b), (f) or (g) of Section
7.01 (each, a “Specified Default”) shall have occurred and shall be continuing
at the time of proposed repair or reinvestment (unless, in the case of such
Specified Default, such repair or reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing),
then the Borrower shall not be required to prepay Loans hereunder in respect of
such Net Proceeds to the extent that such Net Proceeds are (x) (unless such Net
Proceeds constitute collateral for any Permitted Debt) deposited into an account
subject to an Account Control Agreement until applied as set forth in clause (y)
or (z) below; (y) used to prepay Permitted Debt that is secured by a first
priority lien over property from which such Net Proceeds are derived; or (z) so
repaired or reinvested within 365 days after the date of receipt of such Net
Proceeds (or, if within such 365 day period, the Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Proceeds, and such Net Proceeds are so reinvested within 180 days after such
binding commitment is so entered into). Notwithstanding the foregoing, the Net
Proceeds from the disposition of used engine life limited parts in the ordinary
course of Allegiant Air’s business and any Net Proceeds related to Boeing 757
and McDonnell Douglas MD-80 aircraft spare parts that are owned as of the
Closing Date shall not be subject to this Section 2.10(b).
(c)    No later than the next Business Day following the date of receipt by the
Borrower or any of its Restricted Subsidiaries of any cash proceeds from the
incurrence of any Indebtedness of the Borrower or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.02), the Borrower shall prepay the Loans in an aggregate amount equal
to 100% of such proceeds, net of underwriting


37



--------------------------------------------------------------------------------





discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(d)    Amounts required to be applied to the prepayment of Loans pursuant to
Section 2.10(a), (b) and (c) shall be applied in inverse order of maturity to
the remaining scheduled Installments of the applicable Class of Loans being
prepaid. The application of any prepayment pursuant to this Section 2.10 shall
be made, first, to ABR Loans and, second, to Eurodollar Loans. Loans prepaid
pursuant to this Section 2.10 may not be reborrowed.
(e)    All prepayments under this Section 2.10 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any accrued and unpaid Fees and any losses, costs
and expenses, as more fully described in Section 2.13 hereof.
Section 2.11.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon written or facsimile notice (or notice by electronic mail) to the
Administrative Agent, in any case received by 1:00 p.m., New York City time,
three (3) Business Days prior to the proposed date of prepayment and (ii) with
respect to ABR Loans, upon written or facsimile notice (or notice by electronic
mail) to the Administrative Agent received by 1:00 p.m., New York City time, one
Business Day prior to the proposed date of prepayment; provided that (A) each
such partial prepayment shall be in an amount not less than $1,000,000 and in
integral multiples of $1,000,000, (B) no prepayment of Eurodollar Loans shall be
permitted pursuant to this Section 2.11(a) other than on the last day of an
Interest Period applicable thereto unless such prepayment is accompanied by the
payment of the amounts described in Section 2.13, and (C) no partial prepayment
of a Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.
(b)    Any prepayments under Section 2.11(a) shall be applied, at the option of
the Borrower, to prepay the Loans of the Lenders, in each case as the Borrower
shall specify. Unless otherwise specified by the Borrower, all such prepayments
of Loans shall be applied pro rata to the remaining scheduled Installments of
the applicable Class of Loans being prepaid. All prepayments under Section
2.11(a) shall be accompanied by accrued but unpaid interest on the principal
amount being prepaid to (but not including) the date of prepayment, plus any
Fees and any losses, costs and expenses, as more fully described in Section 2.13
hereof. Loans prepaid pursuant to Section 2.11(a) may not be reborrowed.
(c)    Each notice of prepayment shall be in the form of Exhibit E and shall
specify the prepayment date, the principal amount of the Loans to be prepaid
and, in the case of Eurodollar Loans, the Borrowing or Borrowings pursuant to
which made, shall be irrevocable and shall commit the Borrower to prepay such
Loan by the amount and on the date stated therein; provided that the Borrower
may revoke any notice of prepayment under this Section 2.11 if such prepayment
would have resulted from a refinancing of any or all of the Obligations
hereunder, which refinancing shall not be consummated or shall otherwise be
delayed. The Administrative Agent shall, promptly after receiving notice from
the Borrower hereunder, notify each Lender of the principal amount of the Loans
held by such Lender which are to be prepaid, the prepayment date and the manner
of application of the prepayment.
(d)    In the event that, within twelve months after February 5, 2019, there
shall occur any Repricing Event, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Lenders, (i) in the case of a
Repricing Event of the type described in clause (a) of the definition thereof, a
prepayment premium of 1% of the aggregate principal amount of the Loans subject
to such Repricing Event and (ii) in the case of a Repricing Event of the type
described in clause (b) of the definition thereof, an amount equal to 1% of the
aggregate principal amount of the Loans subject to such Repricing Event
outstanding immediately prior to the effectiveness thereof, in each case unless
such fee is waived by the applicable Lender. Any Lender that is a non-consenting
Lender in respect of a Repricing Event may be replaced in accordance with
Section 10.08(d) to the extent permitted thereby, provided that, if such
replacement is within twelve months after February 5, 2019, any such Lender so
replaced shall be entitled to the prepayment premium set forth in the preceding
sentence with respect to its Loans so assigned unless such fee is waived by such
Lender.


38



--------------------------------------------------------------------------------





Section 2.12.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement subject to Section 2.12(c)); or
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Indemnified Taxes or Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Loan (whether of principal, interest or otherwise), then, upon the
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    If any Lender reasonably determines in good faith that any Change in Law
affecting such Lender or such Lender’s holding company regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Eurodollar Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts, in each case as
documented by such Lender to the Borrower as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; it being understood
that to the extent duplicative of the provisions in Section 2.14, this Section
2.12(b) shall not apply to Taxes.
(c)    Solely to the extent arising from a Change in Law, the Borrower shall pay
to each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender; it being understood that this Section 2.12(c)
shall not apply to Taxes. If a Lender fails to give written notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.
(d)    No Lender shall discriminate against the Borrower in making any claim for
compensation under this Section 2.12, and shall treat the Borrower no less
favorably than such Lender’s similarly situated borrowers in similarly affected
commercial loans of a similar size. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
the basis for calculating such amount or amounts shall be delivered to the
Borrower and shall be prima facie evidence of the amount due. The Borrower shall
pay such Lender the amount due within fifteen (15) days after receipt of such
certificate.


39



--------------------------------------------------------------------------------





(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The protection of this Section 2.12 shall be available to each Lender regardless
of any possible contention as to the invalidity or inapplicability of the law,
rule, regulation, guideline or other change or condition which shall have
occurred or been imposed.
(f)    Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of when implemented.
Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16 or Section 10.08(d), then, in
any such event, at the request of such Lender, the Borrower shall compensate
such Lender for any loss sustained by such Lender attributable to such event;
provided that in no case shall this Section 2.13 apply to any payment of an
Installment pursuant to Section 2.09(a). Such loss to any Lender shall be an
amount reasonably determined in good faith by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the applicable rate of
interest for such Loan (excluding, however the Applicable Margin included
therein, if any), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to the Borrower and shall be prima facie evidence of the
amount due. The Borrower shall pay such Lender the amount due within fifteen
(15) days after receipt of such certificate.
Section 2.14.    Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
or any Guarantor hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender, as
determined in good faith by the Withholding Agent, then (i) the sum payable by
the Borrower or applicable Guarantor shall be increased as necessary so that
after making all required deductions for any Indemnified Taxes or Other Taxes
(including deductions for any Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section 2.14), the Administrative Agent and
each Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Withholding Agent shall
make such deductions and (iii) the Withholding Agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by or on behalf of


40



--------------------------------------------------------------------------------





or withheld or deducted from payments owing to the Administrative Agent or such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower or any Guarantor hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
(f)    Any Lender that is not a “United States person” (as such term is defined
in Section 7701(a)(30) of the Code) that is entitled to an exemption from or
reduction of withholding tax under the law of the United States, or any treaty
to which the United States is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, including as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender shall
not be required to deliver any documentation pursuant to this Section 2.14(f)
that such Lender is not legally able to deliver.
(g)    (1) Without limiting the generality of the foregoing, each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter when the previously delivered certificates and/or forms
expire, or upon request of the Borrower or the Administrative Agent) whichever
of the following is applicable:
(i)    two (2) duly executed originals of Internal Revenue Service Form 
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
(ii)    two (2) duly executed originals of Internal Revenue Service Form W‑8ECI,
(iii)    two (2) duly executed originals of Internal Revenue Service
Form W‑8IMY, together with applicable attachments,
(iv)    in the case of such Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN-E, or


41



--------------------------------------------------------------------------------





(v)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax,
including as reasonably requested by the Borrower or the Administrative Agent to
permit the Borrower to determine the withholding or required deduction to be
made.
No Lender shall be required to deliver any form or statement pursuant to this
Section 2.14(g) that such Lender is not legally able to deliver.
(1)    Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W‑9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
(2)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, reasonably exercised, that it has received a refund of any Taxes or
Other Taxes from the Governmental Authority to which such Taxes or Other Taxes
were paid and as to which it has been indemnified by the Borrower or a Guarantor
or with respect to which the Borrower or a Guarantor has paid additional amounts
pursuant to this Section 2.14, it shall promptly pay over such refund to the
Borrower or such Guarantor (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or such Guarantor under this Section
2.14 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender
incurred in obtaining such refund (including Taxes imposed with respect to such
refund) and without interest (other than any interest paid to the relevant
Governmental Authority with respect to such refund); provided that the Borrower
or such Guarantor, upon the request of the Administrative Agent or such Lender,
agrees to promptly repay the amount paid over to the Borrower or such Guarantor
(plus any penalties, interest or other additions to Tax imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower or a Guarantor pursuant to this
paragraph (h) if, and then only to the extent, the payment of such amount would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.14(h) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
Section 2.15.    Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of amounts
payable under Section 2.12 or 2.13, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of


42



--------------------------------------------------------------------------------





calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, NY 10017,
pursuant to wire instructions to be provided by the Administrative Agent, except
that payments pursuant to Sections 2.12, 2.13 and 10.04 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day (and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension), unless, in the case of scheduled payments of interest and
principal, such next succeeding Business Day would fall in the next calendar
month, in which case the date for payment shall be the next preceding Business
Day. All payments hereunder shall be made in U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.17 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Section 2.17, and 10.04
payable to the Lenders and towards payment of interest then due on account of
the Loans, ratably among the parties entitled thereto in accordance with the
amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of (A) principal of the Loans, (B) any Designated
Banking Product Obligations then due, to the extent such Designated Banking
Product Obligations constitute “Obligations” hereunder, and (C) any Designated
Hedging Obligations then due, to the extent such Designated Hedging Obligations
constitute “Obligations” hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, Designated Banking Product
Obligations constituting Obligations and Designated Hedging Obligations
constituting Obligations then due to such parties. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustment shall be made with respect
to payments from the Borrower or other Guarantors to preserve the allocations to
Obligations otherwise set forth above in this Section 2.15(b).
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(a), 2.03(b), 8.04 or 10.04(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
(e)    Pro Rata Treatment. (i)  Each payment by the Borrower in respect of the
Loans shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders.
(i)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Loans shall be made pro rata according to the
respective outstanding principal amounts of such Loans then held by the
applicable Lenders (except that assignments to the Borrower pursuant to Section
10.02(g) shall not be subject to this Section 2.15(e)(ii)).
Section 2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    If the Borrower is required to pay any additional amount to any Lender
under Section 2.12 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such


43



--------------------------------------------------------------------------------





Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder, to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, to file any
certificate or document reasonably requested by the Borrower or to take other
reasonable measures, if, in the judgment of such Lender, such designation,
assignment, filing or other measures (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.16 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.12 or 2.14.
(b)    If, after the date hereof, any Lender requests compensation under Section
2.12 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.14, then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.02), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), in any case as of a Business Day
specified in such notice from the Borrower; provided that (i) such terminated or
assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Borrower (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments.
Section 2.17.    Certain Fees. The Borrower shall pay to the Lead Arranger and
to the Administrative Agent the fees set forth in that certain Fee Letter dated
as of December 3, 2018, between the Administrative Agent, the Lead Arranger and
the Borrower (as amended by that certain Facility side Letter, dated as of
January 30, 2019, between the Administrative Agent and the Borrower, the “Fee
Letter”) at the times set forth therein.
Section 2.18.    [Intentionally Omitted].
Section 2.19.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Lead Arranger and the Administrative Agent,
as provided herein and in the Fee Letter. Once paid, none of the Fees shall be
refundable under any circumstances.
Section 2.20.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Lender
(and their respective banking Affiliates) are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by the Administrative Agent and
each such Lender (or any of such banking Affiliates) to or for the credit or the
account of the Borrower or any Guarantor against any and all of any such overdue
amounts owing under the Loan Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under any Loan
Document; provided that in the event that any Defaulting Lender exercises any
such right of setoff, the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Administrative Agent agree promptly to notify the Borrower
and Guarantors after any such set-off and application made by such Lender or the
Administrative Agent (or any of such banking Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and the Administrative
Agent under this Section 2.20 are in addition to other rights and remedies which
such Lender and the Administrative Agent may have upon the occurrence and during
the continuance of any Event of Default.
Section 2.21.    Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan


44



--------------------------------------------------------------------------------





Documents of the Borrower and the Guarantors, the Lenders shall be entitled to
immediate payment of such Obligations.
Section 2.22.    Increase in Commitment.
(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent request, at any time the establishment of one or more new
Commitments (each, an “Incremental Commitment”) by an amount not less than
$25,000,000 individually. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased or
new Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment. The parties waive the requirement for such notice in connection with
the increases effective on the Closing Date.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date provided that:
(i)    each of the conditions set forth in Section 4.01 shall be satisfied on or
prior to such Increase Effective Date;
(ii)    no Event of Default shall have occurred and be continuing or would
result from giving effect to the increased or new Commitments on, or the making
of any new Loans on, such Increase Effective Date;
(iii)    if, after giving pro forma effect to the increased or new Commitments
and any new Loans to be made on such Increase Effective Date, the First Lien
Leverage Ratio would be greater than 1.50:1.00, then the aggregate initial
outstanding amount of such new Commitments and/or Loans, together with the
outstanding amount of any other Pari Passu Debt, that would cause the First Lien
Leverage Ratio to exceed 1.50:1.00 shall not exceed $300,000,000; and
(iv)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to the new Commitments shall be as follows:
(i)    terms and provisions with respect to interest rates, maturity date and
amortization schedule of Loans made pursuant to any Incremental Commitments
(“Incremental Loans”) shall be as agreed upon between the Borrower and the
applicable Lenders providing such Loans (it being understood that the
Incremental Loans may be part of the Class B Term Loans or any other Class of
Loans);
(ii)    the Weighted Average Life to Maturity and final maturity date of any
Loans made pursuant to Incremental Commitments shall be no shorter than the
Weighted Average Life to Maturity and final maturity date of the existing Loans;
(iii)    the interest rate margins for the new Incremental Loans shall be
determined by the Borrower and the applicable Lenders providing such Loans;
provided, however, that the interest rate margins for such new Incremental Loans
shall not be greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to any existing Loans plus 50 basis
points unless the interest rate margins with respect to the applicable existing
Loans are increased by an amount equal to (x) the excess of the interest rate
margins with respect to such Incremental Loans over the corresponding interest
rate margins on the respective applicable existing Loans minus (y) 50 basis
points; provided, that in


45



--------------------------------------------------------------------------------





determining the excess of the interest rate margins between the Incremental
Loans and the applicable existing Loans for purposes of the foregoing
clause (x), (1) original issue discount or upfront or similar fees
(collectively, “OID”) payable by the Borrower to the Lenders for the existing
Loans or the Incremental Loans in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity), (2) any amendments to the interest rate margin on any existing
Loans that became effective subsequent to the Closing Date but prior to the
effective time of the Incremental Loans shall also be included in such
calculations, (3) customary arrangement, structuring, underwriting and
commitment fees payable to the Administrative Agent or any arrangers (or any of
their respective Affiliates) shall be excluded and (4) if the Incremental Loans
include an interest rate floor greater than the interest rate floor applicable
to the existing Loans, such excess amount shall be equated to interest rate
margins for purposes of determining whether an increase in the interest rate
margins for the existing Loans shall be required under this Section
2.22(c)(iii), to the extent an increase in the interest rate floor in the
existing Loans would cause an increase in the interest rate margins, and in such
case the interest rate floor (but not the Applicable Margin) applicable to the
existing Loans shall be increased by such increased amount; and
(iv)    to the extent that the terms and provisions of Incremental Loans are not
identical to an outstanding Class of Loans (except to the extent permitted by
clauses (i), (ii) and (iii) above), such terms and conditions shall be
reasonably satisfactory to the Administrative Agent.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.22. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Loans shall be deemed, unless the context otherwise requires,
to include references to any Incremental Loans made pursuant to this Agreement.
(d)    Making of New Loans. On any Increase Effective Date on which one or more
Incremental Commitments becomes effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such Incremental Commitment shall
make an Incremental Loan to the Borrower in an amount equal to its Incremental
Commitment.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents and shall, without limiting the foregoing, benefit equally and ratably
from the security interests created by the Collateral Documents.
Section 2.23.    Extension of Loans.
(a)    Extension of Loans. Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, an “Extension Offer”), made
from time to time by the Borrower to all Lenders holding Loans with like
maturity date, on a pro rata basis (based on the aggregate Commitments with like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the scheduled
maturity date with respect to all or a portion of any outstanding principal
amount of such Lender’s Loans and otherwise modify the terms of such Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by changing the interest rate or fees payable in respect of such
Commitments) (each, an “Extension”, and each group of Loans, as so extended, as
well as the original Loans not so extended, being a “tranche of Loans”, and any
Extended Loan shall constitute a separate tranche of Loans from the tranche of
Loans from which they were converted), so long as the following terms are
satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the applicable Lenders;


46



--------------------------------------------------------------------------------





(ii)    except as to interest rates, fees, scheduled amortization payments of
principal and final maturity (which shall be as set forth in the relevant
Extension Offer), the Loan of any Lender that agrees to an Extension with
respect to such Loan extended pursuant to an Extension Amendment (an “Extended
Loan”), shall be a Loan with the same terms as the original Loans; provided that
(1) the permanent repayment of Extended Loans after the applicable Extension
shall be made on a pro rata basis with all other Loans, except that the Borrower
shall be permitted to permanently repay any such tranche of Loans on a better
than a pro rata basis as compared to any other tranche of Loans with a later
maturity date than such tranche of Loans, (2) assignments and participations of
Extended Loans shall be governed by the same assignment and participation
provisions applicable to Loans, (3) the relevant Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of such Extension
Amendment (immediately prior to the establishment of such Extended Loans),
(4) Extended Loans may have call protection as may be agreed by the Borrower and
the applicable Lenders of such Extended Loans, (5) no Extended Loans may be
optionally prepaid prior to the date on which all Loans with an earlier Maturity
Date are repaid in full, unless such optional prepayment is accompanied by a pro
rata optional prepayment of such other Loans and (6) at no time shall there be
Loans hereunder (including Extended Loans and any original Loans) which have
more than five different maturity dates;
(iii)    all documentation in respect of such Extension shall be consistent with
the foregoing; and
(iv)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower. For the avoidance of doubt, no Lender shall be obligated
to accept any Extension Offer.
(b)    Minimum Extension Condition. With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.23, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.10 or Section 2.11 and (ii) each Extension Offer shall specify the
minimum amount of Loans to be tendered, which shall be a minimum amount approved
by the Administrative Agent (a “Minimum Extension Condition”). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.10, 2.15 and 8.08) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.
(c)    Extension Amendment. The consent of the Administrative Agent shall be
required to effectuate any Extension, such consent not to be unreasonably
withheld. No consent of any Lender shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans (or a portion thereof), as applicable. All
Extended Loans and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (each, an “Extension Amendment”) with the Borrower as may be
necessary in order to establish new tranches or sub‑tranches in respect of Loans
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.23.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.23.


47



--------------------------------------------------------------------------------





SECTION 3.

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans hereunder, the Borrower and each of
the Guarantors jointly and severally represent and warrant as follows:
Section 3.01.    Organization and Authority. The Borrower and each of the
Borrower’s Subsidiaries (a) is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) under the laws of the jurisdiction of its organization and is duly
qualified and in good standing in each other jurisdiction in which the failure
to so qualify would have a Material Adverse Effect and (b) has the requisite
corporate or limited liability company power and authority to effect the
Transactions, to own or lease and operate its properties and to conduct its
business as now or currently proposed to be conducted.
Section 3.02.    Air Carrier Status. Allegiant Air is an “air carrier” within
the meaning of Section 40102 of Title 49, U.S.C., and holds a certificate under
Section 41102 of Title 49. Allegiant Air holds an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49. Allegiant Air is a
“citizen of the United States” as defined in Section 40102(a)(15)(C) of Title 49
and as that statutory provision has been interpreted by the DOT pursuant to its
policies (a “United States Citizen”). Allegiant Air possesses all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents which relate
to the operation of the routes flown by it and the conduct of its business and
operations as currently conducted except where failure to so possess would not,
in the aggregate, have a Material Adverse Effect.
Section 3.03.    Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of the Borrower and the Guarantors, have been duly authorized by all
necessary corporate or limited liability company action, including the consent
of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of the Borrower or the Guarantors, (ii) violate any applicable
law (including, without limitation, the Securities Exchange Act of 1934) or
regulation (including, without limitation, Regulations T, U or X of the Board),
or any order or decree of any court or Governmental Authority, other than
violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of the Borrower or the other Grantors other than the Liens granted
pursuant to this Agreement or the other Loan Documents; and (b) do not require
the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any other Person, other than
(i) the filing of financing statements under the UCC, (ii) the filings and
consents contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Closing Date and remain in
full force and effect, (iv) consents, approvals and exemptions that the failure
to obtain in the aggregate would not be reasonably expected to result in a
Material Adverse Effect and (v) routine reporting obligations. Each Loan
Document to which a Borrower or a Guarantor is a party has been duly executed
and delivered by the Borrower and the Guarantors party thereto. This Agreement
and the other Loan Documents to which the Borrower or any of the Guarantors is a
party, each is a legal, valid and binding obligation of the Borrower and each
Guarantor party thereto, enforceable against the Borrower and the Guarantors, as
the case may be, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 3.04.    Statements Made.
(a)    The written information furnished by or on behalf of the Borrower or any
of the Borrower’s Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other written information so furnished), together with the Annual Report on
Form 10-


48



--------------------------------------------------------------------------------





K for 2017 of the Borrower filed with the SEC and all Quarterly Reports on
Form 10-Q or Current Reports on Form 8-K that have been filed after December 31,
2017, by the Borrower, with the SEC (as amended), taken as a whole as of the
Closing Date did not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made therein not
misleading in light of the circumstances in which such information was provided;
provided that, with respect to projections, estimates or other forward-looking
information the Borrower and the Borrower’s Subsidiaries represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
(b)    The Annual Report on Form 10-K of the Borrower most recently filed with
the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K
of the Borrower filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
Section 3.05.    Financial Statements; Material Adverse Change.
(a)    The audited consolidated financial statements of the Borrower and its
Subsidiaries as of and for the fiscal year ended December 31, 2017, included in
the Borrower’s Annual Report on Form 10-K for 2017 filed with the SEC, as
amended, present fairly, in all material respects, in accordance with GAAP, the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of such date and for such period.
(b)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2017
or any report filed after December 31, 2017, by the Borrower on Form 10-Q or
Form 8-K with the SEC, since December 31, 2017, there has been no Material
Adverse Change.
Section 3.06.    Ownership of Subsidiaries. As of the Closing Date, other than
as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06
is a wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries (other than Immaterial Subsidiaries),
whether directly or indirectly.
Section 3.07.    Title to Properties. The Borrower and each of the Borrower’s
Restricted Subsidiaries has good and indefeasible title in fee simple to, or
valid leasehold interests in, all its material properties and assets other than
(i) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
(ii) except where the failure to have such title or other property interests
described above could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (iii) all such material properties and
assets are free and clear of Liens, other than Permitted Liens.
Section 3.08.    Use of Proceeds. The proceeds of the Loans shall be used to
prepay or purchase existing indebtedness of the Borrower and for working capital
or other general corporate purposes of the Borrower, the Guarantors and their
respective Subsidiaries (including the refinancing of existing indebtedness and
the payment of transaction costs, fees and expenses as contemplated hereby and
as referred to in Section 2.17).
Section 3.09.    Litigation and Compliance with Laws.
(a)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2017
or any report filed by the Borrower on Form 10-Q or Form 8-K with the SEC after
December 31, 2017, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower or the Guarantors, threatened
against the Borrower or the Borrower’s Subsidiaries or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) could reasonably be
expected to affect the legality, validity, binding effect or enforceability of


49



--------------------------------------------------------------------------------





the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Borrower and each of the Borrower’s Subsidiaries to its knowledge is
currently in compliance with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and ownership of its property.
Section 3.10.    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any of the Borrower’s Subsidiaries is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board, “Margin Stock”), or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in violation of Regulation U.
(b)    Neither the Borrower nor any the Borrower’s Subsidiaries is, or after the
making of the Loans will be, or is required to be, registered as an “investment
company” under the Investment Company Act of 1940, as amended. Neither the
making of any Loan nor the application of the proceeds of any Loan or repayment
of any Loan by the Borrower, nor the consummation of the other transactions
contemplated by the Loan Documents, will violate any provision of such Act or
any rule, regulation or order of the SEC thereunder.
Section 3.11.    Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral to the extent purported to be created thereby,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. With respect to the Collateral
as of the Closing Date, at such time as (a) financing statements in appropriate
form are filed in the appropriate offices (and the appropriate fees are paid)
and (b) the execution of the Account Control Agreements, the Administrative
Agent, for the benefit of the Secured Parties, shall have a first priority
perfected security interest (or comparable Lien) in all of such Collateral to
the extent that the Liens on such Collateral may be perfected upon the filings
or recordations or upon the taking of the actions described in clauses (a) and
(b) above, subject in each case only to Permitted Liens, and such security
interest is entitled to the benefits, rights and protections afforded under the
Collateral Documents applicable thereto (subject to the qualification set forth
in the first sentence of this Section 3.11).
Section 3.12.    Payment of Taxes. Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it prior to the date hereof and has paid or
caused to be paid when due all Taxes required to have been paid by it, except
and solely to the extent that, in each case (a) such Taxes are being contested
in good faith by appropriate proceedings or (b) the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.13.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures intended to ensure
compliance by the Borrower, its Subsidiaries and, when acting in such capacity,
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions in all material respects. None of the Borrower, any of its
Subsidiaries or to the knowledge of the Borrower any of their respective
directors or officers is a Sanctioned Person.
Section 3.14.    Beneficial Ownership Certifications. As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.


50



--------------------------------------------------------------------------------





Section 3.15.    Solvency. As of the Closing Date, after giving effect to the
Loans made on the Closing Date and the payment of all costs and expenses in
connection therewith, the Borrower and the Guarantors, taken as a whole, are
Solvent.
SECTION 4.

CONDITIONS OF LENDING
Section 4.01.    Conditions Precedent to Closing. This Agreement shall become
effective, and the obligation of the Lenders to make the Loans is subject to,
the satisfaction (or waiver by the Lenders in accordance with Section 10.08 and
by the Administrative Agent) of the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Loan Request
pursuant to Section 2.02.
(b)    Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(ii)    a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings hereunder, the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
other Loan Documents and any other documents required or contemplated hereunder
or thereunder, and the granting of the Liens contemplated hereby or the other
Loan Documents (in each case to the extent applicable to such entity), (C) that
the certificate of incorporation or formation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this
clause (ii));
(iii)    an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes an Event of Default; and
(iv)    an Officer’s Certificate from the Borrower’s chief financial officer
certifying that the Borrower and the Guarantors, taken as a whole, are Solvent
on the Closing Date, before and after giving effect to the Closing Date
Transactions.
(c)    Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, before and after giving
effect to the Closing Date Transactions, as though made on and as of such date
(except to the extent any such representation or


51



--------------------------------------------------------------------------------





warranty by its terms is made as of a different specified date, in which case as
of such specified date); provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to the Closing Date
Transactions.
(d)    No Default. On the Closing Date, no Default or Event of Default shall
have occurred and be continuing nor shall any such Event of Default or Default,
as the case may be, occur by reason of the making of the requested Borrowing and
the application of proceeds thereof.
(e)    Loan Agreements. Each party hereto shall have duly executed and delivered
to the Administrative Agent this Agreement and the other Loan Documents to which
it is a party.
(f)    Collateral. To the extent required to be effected by the Closing Date,
all actions necessary to establish that the Administrative Agent will have a
perfected security interest in the Collateral (subject to any Permitted Liens)
shall have been taken, including without limitation that the Borrower or
applicable Restricted Subsidiary shall have duly executed and delivered to the
Administrative Agent the Security Agreement and the Spare Parts Security
Agreement, each in form and substance reasonably acceptable to the
Administrative Agent and all financing statements in form and substance
reasonably acceptable to the Administrative Agent, as may be required to grant,
continue and maintain an enforceable security interest in the applicable
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the UCC as enacted in all relevant jurisdictions.
(g)    Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:
(i)    a written opinion of Vedder Price P.C., special New York counsel to the
Borrower and the Guarantors, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders;
(ii)    a written opinion of Ellis Funk, special counsel to Borrower and the
Guarantors, dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders; and
(iii)    a written opinion of McAfee & Taft, special FAA counsel to Borrower and
the Guarantors, dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.
(h)    Patriot Act. The Lenders shall have received at least three (3) Business
Days prior to the Closing Date (i) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
such Lenders shall have requested from the Borrower or Guarantor prior to such
date and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, if any Lender has requested, in a
written notice to the Borrower at least 10 days prior to the Closing Date, a
Beneficial Ownership Certification in relation to the Borrower, such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).
(i)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Lead Arranger and the Lenders the then unpaid balance
of all accrued and unpaid Fees due, owing and payable under and pursuant to this
Agreement, as referred to in Section 2.17, and all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including reasonable
attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP) for which invoices have
been presented at least two Business Days prior to the Closing Date.
(j)    Financial Statements. The Borrower shall have delivered to the
Administrative Agent or filed with the SEC its 10-K report for the period ending
on December 31, 2017 and its 10-Q reports for the periods ending on March 31,
2018, June 30, 2018 and September 30, 2018.


52



--------------------------------------------------------------------------------





The acceptance by the Borrower of the initial extension of credit hereunder
shall be deemed to be a representation and warranty by the Borrower that the
conditions specified in this Section 4.01 have been satisfied at that time.
Section 4.02.    Conditions Subsequent to Closing. Following the satisfaction of
the conditions precedent pursuant to Section 4.01, the Borrower agrees to use
reasonable commercial efforts to (i) obtain within sixty (60) days any landlord
or mortgagee consent, disclaimer or quitclaim reasonably requested by the
Administrative Agent in respect of any Collateral owned by any Grantor that, in
the reasonable opinion of the Administrative Agent, may constitute a “fixture”
as defined under the UCC located on real property not owned by such Grantor or
subject to a mortgage in favor of a third party and (ii) make or procure that
any security filing be made as reasonably requested by the Administrative Agent
in respect of any Collateral. The Borrower further covenants and agrees to
provide to the Administrative Agent, by no later than February 15, 2019 or such
later date as may be agreed by the Administrative Agent, fully-executed Account
Control Agreements in respect of any Pledged Bank Accounts (as defined under the
Security Agreement, but excluding the Pledged Bank Account with account number
702977554 held with Fidelity Money Market), to the extent the same have not been
provided on the Closing Date along with any legal opinions, in form and
substance substantially similar to any legal opinions delivered on the Closing
Date, as reasonably requested by the Administrative Agent.
SECTION 5.

AFFIRMATIVE COVENANTS
From the date hereof and for so long as the principal of or interest on any Loan
is owing (or any other amount that is due and unpaid on the first date that none
of the foregoing is in effect, outstanding or owing, respectively, is owing) to
any Lender or the Administrative Agent hereunder:
Section 5.01.    Financial Statements, Reports, etc. The Borrower shall deliver
to the Administrative Agent on behalf of the Lenders:
(a)    Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by independent public accountants of
recognized national standing and to be accompanied by an opinion of such
accountants (without any qualification or exception as to the scope of such
audit and without a “going concern” qualification under GAAP as in effect on the
date of this Agreement or, if there is a change in GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change) to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that the foregoing delivery requirement shall be satisfied if the
Borrower shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
(b)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Borrower’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year end audit adjustments and the absence of footnotes; provided that
the foregoing delivery requirement shall be satisfied if the Borrower shall have
filed with the SEC its Quarterly Report on Form 10-Q for such fiscal quarter,
which is available to the public via EDGAR or any similar successor system;
(c)    Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of the Borrower certifying that, to the knowledge of such
Responsible Officer, no Event of Default has occurred and is continuing, or, if,
to the knowledge of such Responsible Officer, such an Event of Default has
occurred and is


53



--------------------------------------------------------------------------------





continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;
(d)    Within the time period under (a) or (b) of this Section 5.01 (as
applicable), a certificate of a Responsible Officer demonstrating in reasonable
detail compliance with Section 6.08 as of the end of the preceding fiscal
quarter;
(e)    Promptly after the occurrence thereof, written notice of the termination
of a Plan of the Borrower pursuant to Section 4042 of ERISA to the extent such
termination would constitute an Event of Default;
(f)    So long as any Commitment or Loan is outstanding, promptly after the
Chief Financial Officer or the Treasurer of the Borrower becoming aware of the
occurrence of an Event of Default that is continuing, an Officer’s Certificate
specifying such Event of Default and what action the Borrower and its
Subsidiaries are taking or propose to take with respect thereto;
(g)    Promptly, from time to time, such other information regarding the
Collateral and nonconfidential information regarding the operations, business
affairs and financial condition of the Borrower or any Guarantor, in each case
as the Administrative Agent, at the request of any Lender, may reasonably
request; and
(h)    Prompt written notice of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the Syndtrak
website on the Internet at http://www.syndtrak.com. Information required to be
delivered pursuant to this Section 5.01 by the Borrower shall be delivered
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s general commercial website on the
Internet (to the extent such information has been posted or is available as
described in such notice), as such website may be specified by the Borrower to
the Administrative Agent from time to time. Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.
Section 5.02.    Taxes. The Borrower shall timely pay, and cause each of its
Subsidiaries to pay, all material Taxes, assessments, and governmental levies,
other than Taxes, assessments and levies (i) being contested in good faith by
appropriate proceedings and (ii) the failure to effect such payment of which are
not reasonably be expected to have a Material Adverse Effect on the Borrower.
Section 5.03.    Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any


54



--------------------------------------------------------------------------------





power herein granted to the Administrative Agent, but will suffer and permit the
execution of every such power as though no such law has been enacted.
Section 5.04.    Corporate Existence. The Borrower shall do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary; and
(2)    the rights (charter and statutory) and material franchises of the
Borrower and its Subsidiaries; provided, however, that the Borrower shall not be
required to preserve any such right or franchise, or the corporate, partnership
or other existence of it or any of its Subsidiaries that is not an Immaterial
Subsidiary, if its Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, and that the loss thereof would not,
individually or in the aggregate, have a Material Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.03 hereof.
Section 5.05.    Compliance with Laws. The Borrower shall comply, and cause each
of its Subsidiaries to comply, with all applicable laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where such noncompliance, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower will maintain
in effect policies and procedures intended to ensure compliance by the Borrower,
its Subsidiaries and, when acting in such capacity, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
Section 5.06.    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of the Borrower may designate any Restricted
Subsidiary of it (other than any Significant Guarantor) to be an Unrestricted
Subsidiary; provided that such designation will be permitted only if no Default
or Event of Default would be in existence following such designation. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation. That designation will be permitted only if the Investment would be
permitted at that time under Section 6.01 and if the Restricted Subsidiary
otherwise meets the definition of an “Unrestricted Subsidiary.”
(b)    The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Borrower; provided
that such designation will be permitted only if no Default or Event of Default
would be in existence following such designation.
Section 5.07.    Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Administrative
Agent in the Collateral Documents, the Borrower will, and will cause its
Restricted Subsidiaries to, reasonably cooperate in good faith with the
Administrative Agent or its designee in obtaining all regulatory licenses,
consents and other governmental approvals necessary or (in the reasonable
opinion of the Administrative Agent or its designee) reasonably advisable to
conduct all aviation operations with respect to the Collateral and will, at the
reasonable request of the Administrative Agent and in good faith, continue to
operate and manage the Collateral and maintain all applicable regulatory
licenses with respect to the Collateral until such time as the Administrative
Agent or its designee obtain such licenses, consents and approvals, and at such
time the Borrower will, and will cause its Restricted Subsidiaries to, cooperate
in good faith with the transition of the aviation operations with respect to the
Collateral to any new aviation operator (including, without limitation, the
Administrative Agent or its designee).


55



--------------------------------------------------------------------------------





Section 5.08.    Regulatory Matters; Citizenship; Utilization; Collateral
Requirements. Allegiant Air will, and the Borrower shall cause Allegiant Air to:
(a)    maintain at all times its status as an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;
(b)    be a United States Citizen;
(c)    maintain at all times its status at the FAA as an “air carrier” and hold
an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14, C.F.R., as currently in effect or as may be amended or recodified from
time to time; and
(d)    possess and maintain all necessary certificates, exemptions, franchises,
licenses, permits, designations, rights, concessions, authorizations,
frequencies and consents that are material to the conduct of its business and
operations as currently conducted, except to the extent that any failure to
possess or maintain would not reasonably be expected to result in a Material
Adverse Effect.
Section 5.09.    Insurance. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to:
(a)    Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.
(b)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and,
to the extent available on commercially reasonable terms, cause each such policy
to provide that it shall not be canceled, modified or not renewed (i) by reason
of nonpayment of premium unless not less than 10 days’ prior written notice
thereof is given by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason unless not less than 30 days’ prior written notice
thereof is given by the insurer to the Administrative Agent.
(c)    If any portion of any Mortgaged Property is located in an area identified
at any time by the Federal Emergency Management Agency (or any successor agency)
as an area having special flood hazards and in which flood insurance has been
made available under the Flood Act, then the Borrower shall maintain, or cause
its applicable Subsidiary to maintain, with a financially sound and reputable
insurer, flood insurance in an amount as the Administrative Agent may from time
to time reasonably require, but in no event less that an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to such
Flood Act, and shall otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as amended from time
to time.
Section 5.10.    Mortgaged Properties. The Administrative Agent shall have
received not later than 135 days after the Closing Date (unless extended by the
Administrative Agent in its sole discretion):
(a)    a Mortgage (or an amendment to the existing Mortgage) encumbering each
Mortgaged Property in favor of the Administrative Agent, for the benefit of the
Secured Parties, duly executed and acknowledged by the Borrower or Restricted
Subsidiary that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent;


56



--------------------------------------------------------------------------------





(b)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the transactions contemplated by the Loan
Documents or as shall reasonably be deemed necessary by the Administrative Agent
in order for the owner or holder of the fee interest constituting such Mortgaged
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Property and the owner thereof;
(c)    with respect to each Mortgage, either a bringdown of an existing title
policy or a loan policy of title insurance (or marked up title insurance
commitment having the effect of a loan policy of title insurance) insuring the
Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged Property
and fixtures described therein in the amount reasonably acceptable to the
Administrative Agent, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by a Title Company of recognized standing,
(B) to the extent necessary and available, include such reinsurance arrangements
(with provisions for direct access, if necessary) as shall be reasonably
acceptable to the Administrative Agent, (C) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (D) have been supplemented by such
endorsements (or where such endorsements are not available, other documentation
reasonably acceptable to the Administrative Agent) as shall be reasonably
requested by the Administrative Agent (including endorsements on matters
relating to usury, first loss, zoning, contiguity, revolving credit, doing
business, non-imputation, public road access, survey, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, and so-called comprehensive coverage over covenants and
restrictions); provided that to the extent that any such endorsement(s) or other
documentation cannot be issued or is not available due to the state or condition
of the Mortgaged Property, and such state or condition existed on the Closing
Date (or, in the case of a Mortgaged Property acquired after the Closing Date,
on the date of the acquisition of such Mortgaged Property) and such state or
condition does not materially and adversely affect the use or the value of such
Mortgaged Property for the business of the Borrower and its Affiliates, the
Borrower shall have no obligation to procure such endorsement or other
documentation, and (E) contain no exceptions to title other than Permitted Liens
and other exceptions reasonably acceptable to the Administrative Agent or a
datedown endorsement on the existing Title Policy for each existing Mortgage;
(d)    with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;
(e)    evidence reasonably acceptable to the Administrative Agent of payment by
the Borrower of all title policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the title policies referred to above;
(f)    with respect to each Mortgaged Property, copies of all leases in which
the Borrower or any Subsidiary holds the lessor's interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Mortgaged Property, such leases shall (x) be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the
Administrative Agent, with respect to which the Borrower or its applicable
Subsidiary shall have used its commercially reasonable efforts to obtain and
(y) shall otherwise be reasonably acceptable to the Administrative Agent,
provided that, if the Administrative Agent fails to notify the Borrower of
rejection of the lease within 10 Business Days from receipt of the lease, the
lease shall be deemed to have been reasonably accepted by the Administrative
Agent;
(g)    Surveys with respect to each Mortgaged Property; provided that, if the
Borrower is able to obtain a “no change” affidavit acceptable to the
Title Company to enable it to issue a Title Policy removing all exceptions which
would otherwise have been raised by the Title Company as a result of the absence
of a new Survey for such Mortgaged Property, and issuing all survey related
endorsements and coverages, then a new Survey shall not be requested;


57



--------------------------------------------------------------------------------





(h)    a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property; and
(i)    (ix)    an opinion of counsel relating to each Mortgaged Property
described above, which opinion of counsel shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.
Section 5.11.    Additional Guarantors; Grantors; Collateral.
(a)    If the Borrower or any of its Restricted Subsidiaries acquires or creates
another Restricted Subsidiary after the Closing Date, then the Borrower will
promptly cause such Subsidiary to become a party to the Guarantee contained in
Section 9 hereof by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B; provided, that any
Subsidiary that constitutes an Immaterial Subsidiary need not become a Guarantor
unless and until 30 Business Days after such time as it ceases to be an
Immaterial Subsidiary or such time as it guarantees, or pledges any property or
assets to secure, any other Obligations.
(b)    If the Borrower or any Restricted Subsidiary of the Borrower acquires any
property or assets after the Closing Date, the Borrower shall, in each case at
its own expense, (A) cause any such Restricted Subsidiary to become a party to
the Guarantee contained in Section 9 hereof (to the extent such Restricted
Subsidiary is not already a party thereto) and cause any such Grantor to become
a party to each applicable Collateral Document and all other agreements,
instruments or documents that create or purport to create and perfect a first
priority Lien (subject to Permitted Liens) in favor of the Administrative Agent
for the benefit of the Secured Parties applicable to such property or assets, by
executing and delivering to the Administrative Agent an Instrument of Assumption
and Joinder substantially in the form attached hereto as Exhibit B and/or
joinders to all applicable Collateral Documents or pursuant to new Collateral
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower or applicable Restricted Subsidiary
(it being understood, that in the case of such additional Collateral of a type
that has not been theretofore included in the Collateral, such additional
Collateral may be subject to such additional terms and conditions as may be
customarily required by lenders in similar financings of a similar size for
similarly situated borrowers secured by the same type of Collateral, as agreed
by the Borrower and the Administrative Agent in their reasonable discretion),
(B) promptly execute and deliver (or cause such Restricted Subsidiary to execute
and deliver) to the Administrative Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties on such assets of the Borrower or such Restricted Subsidiary, as
applicable, to secure the Obligations to the extent required under the
applicable Collateral Documents or reasonably requested by the Administrative
Agent, and to ensure that such Collateral shall be subject to no other Liens
other than Permitted Liens and (C) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent, for the benefit of the Secured
Parties, a written opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) to the Borrower or such Restricted
Subsidiary, as applicable, with respect to the matters described in clauses (A)
and (B) hereof, in each case within twenty (20) Business Days after the addition
of such Collateral and in form and substance reasonably satisfactory to the
Administrative Agent.
Section 5.12.    Access to Books and Records.
(a)    The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.
(b)    The Borrower and the Guarantors will permit, to the extent not prohibited
by applicable law or contractual obligations, any representatives designated by
the Administrative Agent or any Governmental Authority that is authorized to
supervise or regulate the operations of a Lender, as designated by such Lender,
upon reasonable prior written notice and, so long as no Event of Default has
occurred and is continuing, at no out-of-pocket cost to the Borrower and the
Guarantors, to (x) visit and inspect the assets and the properties of the
Borrower and the Guarantors, subject to safety and regulatory restrictions,
(y) examine its books and records, and (z) discuss its


58



--------------------------------------------------------------------------------





nonconfidential affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested (it being understood that a
representative of the Borrower will be present) subject to any restrictions in
any applicable Collateral Document; provided that if an Event of Default has
occurred and is continuing (but not otherwise), the Borrower and the Guarantors
shall be responsible for the reasonable costs and expenses of any visits of the
Administrative Agent and the Lenders, acting together (but not separately);
provided, further, that with respect to the property of the Borrower and the
Guarantors and matters relating thereto, the rights of Administrative Agent and
the Lenders under this Section 5.12 shall, subject to the inspection provisions
of the applicable Collateral Documents, be limited to the following: upon the
request of the Administrative Agent, the applicable Grantor will permit the
Administrative Agent or any of its agents or representatives, at reasonable
times and intervals upon reasonable prior notice, to (x) visit during normal
business hours its offices, sites and properties and (y) inspect any documents
relating to (i) the existence of such property, (ii) the condition of such
property, and (iii) the validity, perfection and priority of any Liens on such
property, and to discuss such matters with its officers, except to the extent
the disclosure of any such document or any such discussion would result in the
applicable Grantor’s violation of its contractual or legal obligations. All
confidential or proprietary information obtained in connection with any such
visit, inspection or discussion shall be held confidential by the Administrative
Agent and each agent or representative thereof and shall not be furnished or
disclosed by any of them to anyone other than their respective bank examiners,
auditors, accountants, agents and legal counsel, and except as may be required
by any court or administrative agency or by any statute, rule, regulation or
order of any Governmental Authority.
Section 5.13.    Further Assurances. The Borrower covenants and agrees with each
Lender that until the Termination Date the Borrower will, and will cause each
Restricted Subsidiary to:
(a)    From time to time duly authorize, execute and deliver, or cause to be
duly authorized, executed and delivered, such additional instruments,
certificates, financing statements, agreements or documents, and take all
reasonable actions (including filing UCC and other financing statements but
subject to the limitations set forth in the Collateral Documents), as the
Administrative Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any of its Restricted Subsidiaries which may be
deemed to be part of the Collateral) pursuant hereto or thereto. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
nothing in this Agreement or any other Loan Document shall require the Borrower
or any Restricted Subsidiary to make any filings or take any actions to record
or to perfect any security interest in (i) (A) any intellectual property other
than in the United States Copyright Office or United States Patent and Trademark
Office or (B) any non-United States intellectual property or (ii) any property
subject to a certificate of title, in each case other than any UCC financing
statements.
(b)    With respect to any assets acquired by the Borrower or any Restricted
Subsidiary after the Closing Date of the type constituting Collateral and as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected first priority (subject only to Permitted Liens) security
interest, within 30 days following such acquisition (or such longer period as to
which the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent such amendments to the applicable Collateral Document as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such assets and (y) take all commercially reasonable actions
necessary and reasonably requested by the Administrative Agent to grant to, or
continue on behalf of, the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such assets (subject
only to Permitted Liens), including the filing of UCC financing statements in
such jurisdictions as may be required by the applicable Collateral Document or
as may be reasonably requested by the Administrative Agent.
(c)    With respect to any wholly owned Restricted Subsidiary (other than a
Subsidiary that is a disregarded entity for U.S. federal income tax purposes
owned by a regarded non-U.S. entity or that is owned by another disregarded
entity or entities that is or are owned by such a regarded non-U.S. entity)
created or acquired after the Closing Date, within 30 days following the date of
such creation or acquisition (or such longer period as to which the
Administrative Agent may consent), (x) execute and deliver to the Administrative
Agent such amendments


59



--------------------------------------------------------------------------------





to the applicable Collateral Documents as the Administrative Agent deems
necessary to grant to the Administrative Agent, for the benefit of the relevant
Secured Parties, a valid, perfected first priority (subject only to Permitted
Liens) security interest in the Equity Interests in such new Subsidiary that are
owned by the Borrower or any Restricted Subsidiary to the extent the same
constitute Collateral under any Collateral Document, (y) deliver to the
Administrative Agent the certificates, if any, representing any of such Equity
Interests that constitute certificated securities, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
pledgor and (z) cause such Restricted Subsidiary (A) to become a party to the
applicable Collateral Document and (B) to take such actions necessary and
reasonably requested by the Administrative Agent to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(subject only to Permitted Liens) security interest in any assets required to be
Collateral pursuant to the Collateral Documents with respect to such Restricted
Subsidiary, including, if applicable, the recording of instruments in the United
States Patent and Trademark Office and the United States Copyright Office and
the filing of UCC financing statements in such jurisdictions as may be required
by the Collateral Documents or as may be reasonably requested by the
Administrative Agent, but excluding the endorsement to the Administrative Agent
of any certificate of title to any property.
(d)    If, at any time and from time to time after the Closing Date, any
wholly-owned Subsidiary that is not a disregarded entity for U.S. federal income
tax purposes owned by a regarded non-U.S. entity ceases to constitute an
Immaterial Subsidiary in accordance with the definition of “Immaterial
Subsidiary”, then the Borrower shall cause such subsidiary to become a
Restricted Subsidiary if it is not an Unrestricted Subsidiary and take all the
actions contemplated by clause (c) above as if such Subsidiary were a
newly-formed wholly-owned Subsidiary of the Borrower.
(e)    With respect to any fee interest in any real property located in the
United States with a book value in excess of $5.0 million (as reasonably
estimated by the Borrower) acquired after the Closing Date by the Borrower or
any of its Restricted Subsidiaries, within 90 days following the date of such
acquisition (or such longer period as to which the Administrative Agent may
consent) (i) execute and deliver Mortgages in favor of the Administrative Agent,
for the benefit of the Secured Parties, covering such real property and
complying with the provisions herein and in the Security Documents and
(ii) comply with the requirements of Section 5.10 with respect to any Mortgages
to be provided after the Closing Date pursuant to such Section.
(f)    Furthermore, to the extent required by law to grant, preserve, protect or
perfect the Liens created by such Mortgage and the validity or priority thereof,
the Borrower will, and will cause each of its applicable Restricted Subsidiaries
to, promptly take all such further actions including the payment of any
additional mortgage recording taxes, fees, charges, costs and expenses required
so to grant, preserve, protect or perfect the Liens created by such Mortgage to
the maximum amount of Indebtedness by its terms secured thereby and the validity
or priority of any such Lien.
(g)    Neither the Borrower nor any Restricted Subsidiary shall open a deposit
account in which more than $250,000 will be on account at any time after the
Closing Date unless, prior to the date on which such account is opened, the
Borrower or such Restricted Subsidiary, as the case may be, the bank with which
such account is to be maintained and the Administrative Agent enter into a
deposit account control agreement reasonably satisfactory to the Administrative
Agent, pursuant to which the Administrative Agent shall have a perfected, first
priority (subject, as to priority, only to Permitted Liens) security interest in
such deposit account (and all funds deposited therein or credited thereto), in
each case perfected by control. Except as aforesaid, neither the Borrower nor
any Restricted Subsidiary has granted or shall grant control of any deposit
account (including any deposit account of the type referenced in the preceding
sentence) to any Person other than the Administrative Agent to secure the
Obligations. The Administrative Agent shall not give any instructions directing
the disposition of funds from time to time deposited in or credited to any
deposit account, or withhold any withdrawal rights from the Borrower or such
Restricted Subsidiary, as the case may be, in whose name the deposit account is
maintained, unless an Event of Default has occurred and is continuing, or after
giving effect to any withdrawal, would occur and subject to any Intercreditor
Agreement.


60



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Section 5.13 (other than
Section 5.13(g)) or any other Collateral Document, but subject in all respects
to Section 5.13(g), (1) the Administrative Agent shall not require the taking of
a Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent and (2) Liens
required to be granted pursuant to this Section 5.13 shall be subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).
Section 5.14.    Ownership of Property. The Borrower will, and will cause each
of its Restricted Subsidiaries to, (a) use commercially reasonable efforts to
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition (ordinary wear
and tear excepted) and (b) make all necessary repairs thereto and renewals and
replacements thereof, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
SECTION 6.

NEGATIVE COVENANTS
From the date hereof and for so long as the principal of or interest on any Loan
is owing (or any other amount that is due and unpaid on the first date that none
of the foregoing is in effect, outstanding or owing, respectively, is owing) to
any Lender or the Administrative Agent hereunder:
Section 6.01.    Restricted Payments.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than (A) dividends, distributions or payments payable in Qualifying Equity
Interests or in the case of preferred stock of the Borrower, an increase in the
liquidation value thereof and (B) dividends, distributions or payments payable
to the Borrower or a Restricted Subsidiary of the Borrower);
(ii)    purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Borrower;
(iii)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this
clause (iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor
that is contractually subordinated to the Obligations (excluding any
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries); or
(iv)    make any Restricted Investment (including any Guarantee of any
Indebtedness of any Unrestricted Subsidiary of the Borrower),
(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:
(1)    no Default or Event of Default has occurred and is continuing as of such
time;


61



--------------------------------------------------------------------------------





(2)    at the time of such Restricted Payment and after giving pro forma effect
thereto as if such Restricted Payment had been made at the beginning of the
applicable four-quarter periods, the Fixed Charge Coverage Ratio of the Borrower
would not be less than 2.00:1.00; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
the Closing Date and together with Restricted Investments outstanding at the
time of giving effect to such Restricted Payment (excluding, in each case,
Restricted Payments permitted by clauses (ii) through (xvi) of Section 6.01(b)
hereof), is less than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from October 1, 2018 to the end of the Borrower’s most
recently ended fiscal quarter for which financial statements are available at
the time of such Restricted Payment; plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Borrower since the Closing Date as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of the Borrower and excluding Excluded Contributions); plus
(C)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Borrower or a Restricted Subsidiary of
the Borrower from the issue or sale of convertible or exchangeable Disqualified
Stock of the Borrower or a Restricted Subsidiary of the Borrower or convertible
or exchangeable debt securities of the Borrower or a Restricted Subsidiary of
the Borrower (regardless of when issued or sold) or in connection with the
conversion or exchange thereof, in each case that have been converted into or
exchanged since the Closing Date for Qualifying Equity Interests (other than
Qualifying Equity Interests and convertible or exchangeable Disqualified Stock
or debt securities sold to a Subsidiary of the Borrower); plus
(D)    to the extent that any Restricted Investment that was made after the
Closing Date is (i) sold for cash or otherwise cancelled, liquidated or repaid
for cash or (ii) made in an entity that subsequently becomes a Restricted
Subsidiary of the Borrower, the initial amount of such Restricted Investment
(or, if less, the amount of cash received upon repayment or sale); plus
(E)    to the extent that any Unrestricted Subsidiary of the Borrower designated
as such after the Closing Date is redesignated as a Restricted Subsidiary after
the Closing Date, the greater of (i) the Fair Market Value of the Borrower’s
Restricted Investment in such Subsidiary as of the date of such redesignation or
(ii) such Fair Market Value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary after the Closing Date; plus
(F)    100% of any dividends received in cash by the Borrower or a Restricted
Subsidiary of the Borrower after the Closing Date from an Unrestricted
Subsidiary of the Borrower, to the extent that such dividends were not otherwise
included in the Consolidated Net Income of the Borrower for such period.
(b)    The provisions of Section 6.01(a) hereof will not prohibit:
(i)    so long as no Event of Default has occurred and is continuing as of such
time, the declaration and payment of any regularly scheduled dividend payable to
the holders of the Borrower’s common stock, provided that the aggregate amount
of such dividends for any four consecutive fiscal


62



--------------------------------------------------------------------------------





quarters shall not exceed the lesser of (A) $75.0 million and (B) 20% of the
Borrower’s Consolidated EBITDA for the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which internal
consolidated financial statements of the Borrower have been or are required to
be delivered;
(ii)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;
(iii)    the making of any Restricted Payment in exchange for, or out of or with
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Qualifying Equity Interests or from the
substantially concurrent contribution of common equity capital to the Borrower;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will not be considered to be net proceeds of Qualifying
Equity Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof and
will not be considered to be Excluded Contributions;
(iv)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution), distribution or payment by
a Restricted Subsidiary of the Borrower to the holders of its Equity Interests
on a pro rata basis;
(v)    the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;
(vi)    the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of the Borrower or any Restricted Subsidiary of the Borrower
held by any current or former officer, director, consultant or employee (or
their estates or beneficiaries of their estates) of the Borrower or any of its
Restricted Subsidiaries pursuant to any management equity plan or equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed $20.0
million in any 12-month period; provided further that the Borrower or any of its
Restricted Subsidiaries may carry over and make in subsequent 12-month periods,
in addition to the amounts permitted for such 12-month period, up to $5.0
million of unutilized capacity under this clause (vi) attributable to the
immediately preceding twelve-month period;
(vii)    the repurchase of Equity Interests or other securities deemed to occur
upon (A) the exercise of stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities, to the extent
such Equity Interests or other securities represent a portion of the exercise
price of those stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of the Borrower or its
Subsidiaries to cover withholding tax obligations of such persons in respect of
such issuance or upon the vesting of such Equity Interests;
(viii)    so long as no Event of Default has occurred and is continuing, the
declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of the Borrower or any preferred stock of any
Restricted Subsidiary of the Borrower, in each case either outstanding on the
Closing Date or issued on or after the Closing Date in accordance with Section
6.02 hereof;
(ix)    payments of cash, dividends, distributions, advances, common stock or
other Restricted Payments by the Borrower or any of its Restricted Subsidiaries
to allow the payment of cash in lieu of the issuance of fractional shares upon
(A) the exercise of options or warrants, (B) the conversion or exchange


63



--------------------------------------------------------------------------------





of Capital Stock of any such Person, (C) a distribution of split or (D) the
conversion or exchange of Indebtedness or hybrid securities into Capital Stock
of any such Person;
(x)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any Disqualified Stock or
preferred stock of any Restricted Subsidiary of the Borrower to the extent such
dividends are included in the definition of “Fixed Charges” for such Person;
(xi)    Restricted Payments made with Excluded Contributions;
(xii)    the distribution, as a dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries by, any Unrestricted Subsidiary;
(xiii)    so long as no Event of Default has occurred and is continuing, other
Restricted Payments in an aggregate amount not to exceed $150,000,000, such
aggregate amount to be calculated from and after the Closing Date;
(xiv)    any Restricted Payment if, after giving pro forma effect thereto and to
the incurrence of any Indebtedness the net proceeds of which are used to finance
such Restricted Payment, the Consolidated Total Leverage Ratio would be no
greater than 2.50:1.00;
(xv)    the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
the Borrower or any Restricted Subsidiary of the Borrower;
(xvi)    so long as no Event of Default has occurred and is continuing,
Restricted Payments (A) made to purchase or redeem Equity Interests of the
Borrower or (B) consisting of payments in respect of any Indebtedness (whether
for purchase or prepayment thereof or otherwise); and
(xvii)    Restricted Investments in an aggregate amount which do not exceed
$200,000,000.
In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by the Borrower or such Restricted Subsidiary of the Borrower, as the
case may be, pursuant to the Restricted Payment. The Fair Market Value of any
assets or securities that are required to be valued pursuant to this Section
6.01 shall be determined by an Officer of the Borrower and, if greater than
$10,000,000, set forth in an Officer’s Certificate delivered to the
Administrative Agent.
Section 6.02.    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness, and the Borrower shall
not issue any Disqualified Stock and shall not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock.
(b)    The provisions of Section 6.02(a) hereof shall not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):
(i)    the incurrence by the Borrower and the Guarantors of the Loans and
Guarantees in the aggregate principal amount to be advanced on the Closing Date
and any Permitted Refinancing Indebtedness that is incurred to renew, refund,
refinance, replace, defease, extend or discharge any Indebtedness incurred
pursuant to this clause (i);
(ii)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
the Existing Indebtedness;


64



--------------------------------------------------------------------------------





(iii)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Capital Lease Obligations, mortgage financings or purchase money obligations
incurred to finance (or to reimburse the Borrower or any of its Restricted
Subsidiaries for) all or any part of the purchase price or installation or
improvement of any Aircraft Asset used in the business of the Borrower or any of
its Restricted Subsidiaries or leased by third parties, which Indebtedness is
incurred within one (1) year from the date of such purchase or installation or
improvement; provided that no junior liens shall be permitted on any such
aircraft or aircraft engines;
(iv)    the incurrence by the Borrower of any Incremental Commitment pursuant to
Section 2.22;
(v)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate consolidated (i.e. without duplication)
principal amount (or accreted value, as applicable), including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, extend,
defease or discharge any Indebtedness incurred pursuant to this clause (v), not
to exceed $150,000,000, at any time outstanding; provided that no more than
$75,000,000 of such aggregate principal amount shall constitute secured
Indebtedness;
(vi)    the incurrence by the Borrower of Pari Passu Notes, so long as (A) no
Event of Default shall have occurred and be continuing or would result from
giving effect to such Pari Passu Notes, (B) the Weighted Average Life to
Maturity of any Pari Passu Notes shall be no shorter than the Weighted Average
Life to Maturity of the Loans and (C) if, after giving pro forma effect to such
Pari Passu Notes, the First Lien Leverage Ratio would be greater than 1.50:1.00,
then the aggregate initial outstanding amount of such Pari Passu Notes, together
with the outstanding amount of any other Pari Passu Debt, shall not exceed
$300,000,000;
(vii)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness that is secured by a junior Lien on the Collateral and
expressly contractually subordinated to the prior payment in full in cash of all
Obligations, so long as the Secured Leverage Ratio would be no greater
than 2.00:1.00 after such additional Indebtedness is incurred;
(viii)    the incurrence by the Borrower or any of its Restricted Subsidiaries
of additional Indebtedness that is unsecured, so long as the Fixed Charge
Coverage Ratio would be no less than 2.00:1.00 after such additional
Indebtedness is incurred;
(ix)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, extend, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under this Section 6.02(b);
(x)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and/or any of its
Restricted Subsidiaries; provided that any such intercompany Indebtedness owed
to a Restricted Subsidiary shall be subordinated to the Obligations;
(xi)    the issuance by any Restricted Subsidiaries of the Borrower to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
(xii)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations in the ordinary course of business and not for speculative
purposes;
(xiii)    the Guarantee (including by way of co-obligation or assumption) by the
Borrower or any Restricted Subsidiary of the Borrower of Indebtedness of the
Borrower or a Restricted Subsidiary of the Borrower to the extent that the
guaranteed Indebtedness was permitted to be incurred by another provision of
this Section 6.02; provided that if the Indebtedness being guaranteed is
subordinated to or pari passu


65



--------------------------------------------------------------------------------





with the Loan, then the Guarantee must be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness guaranteed or assumed;
(xiv)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or reimbursement obligations in respect of workers’ compensation
claims, self-insurance obligations (including reinsurance), bankers’
acceptances, performance bonds and surety bonds in the ordinary course of
business (including without limitation in respect of customs obligations,
landing fees, taxes, airport charges, overfly rights and any other obligations
to airport and governmental authorities);
(xv)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
(xvi)    Indebtedness (A) constituting credit support or financing from aircraft
or engine manufacturers or their affiliates or (B) incurred to finance or
refinance Aircraft Assets (including, without limitation, to reimburse the
Borrower or any of its Restricted Subsidiaries for the acquisition cost of any
of the foregoing, to finance any pre-delivery, progress or similar payment or
pursuant to a sale and lease-back) (whether in advance of or at any time
following any acquisition of items being financed, and whether such indebtedness
is unsecured in whole or in part or is secured by such items or by other items
or by any combination); provided that the principal amount of such Indebtedness
incurred in reliance on subsection (B) of this clause (xvi), at the time of
incurrence of such Indebtedness, may exceed the aggregate incurred and
anticipated costs to finance acquisition of the item or items being financed by
such Indebtedness (calculated at the time of incurrence of such Indebtedness and
determined in good faith by an officer of the Borrower or Restricted Subsidiary,
as applicable, (including reasonable estimates of anticipated costs) and
calculated to include, without limitation, purchase price, fees, expenses,
repayment of any pre-delivery financing and related interest expense (whether or
not capitalized) and premium (if any), delivery and late charges and other costs
associated with such acquisition (as so calculated, for purposes of this
proviso, the “financing costs”)) but, if such principal amount exceeds such
financing costs, it may not exceed the aggregate Fair Market Value of the item
or items securing such Indebtedness (which Fair Market Value may, at the time of
an advance commitment, be determined to be the Fair Market Value at the time of
such commitment or (at the option of the Borrower or such Restricted Subsidiary)
the Fair Market Value projected for the time of incurrence of such Indebtedness)
or (C) constituting letters of credit in lieu of security deposits and
maintenance reserves in connection with any Indebtedness or operating lease
associated with an Aircraft Asset;
(xvii)    Indebtedness issued to current or former directors, consultants,
managers, officers and employees and their spouses or estates (a) to purchase or
redeem Capital Stock of the Borrower issued to such director, consultant,
manager, officer or employee in an aggregate principal amount not to exceed
$2,500,000 in any twelve-month period or (b) pursuant to any deferred
compensation plan approved by the Board of Directors of the Borrower;
(xviii)    reimbursement obligations in respect of standby or documentary
letters of credit or banker’s acceptances;
(xix)    surety and appeal bonds that do not secure judgments that constitute an
Event of Default;
(xx)    Indebtedness of the Borrower or any of its Restricted Subsidiaries to
credit card, travel charge or clearing house processors in connection with
credit card processing, travel charge or clearing house services incurred in the
ordinary course of business, whether in the form of hold-backs or otherwise;
(xxi)    the incurrence of Indebtedness of the Borrower or any of its Restricted
Subsidiaries owed to one or more Persons in connection with the financing of
insurance premiums in the ordinary course of business;


66



--------------------------------------------------------------------------------





(xxii)    credit card purchases of fuel;
(xxiii)    Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary;
provided that, in the case of a disposition, the maximum assumable liability in
respect of all such Indebtedness shall at no time exceed the gross proceeds,
including non-cash proceeds (the Fair Market Value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Borrower or any of its Restricted
Subsidiaries in connection with such disposition; and
(xxiv)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of take-or-pay or like obligations contained in supply, maintenance,
repair, power-by-the-hour, overhaul or like agreements entered into in the
ordinary course of business.
Section 6.03.    Fundamental Changes.
(a)    Neither Borrower nor any Restricted Subsidiary (whichever is applicable,
the “Subject Company”) shall directly or indirectly: (i) consolidate or merge
with or into another Person (whether or not such Subject Company is the
surviving corporation) or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Subject
Company and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:
(1)    either:
(A)    the Subject Company is the surviving corporation; or
(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; and, if such entity is not a corporation, a co-obligor of
the Loans is a corporation organized or existing under any such laws;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents by operation of law
(if the surviving Person is the Borrower) or pursuant to agreements reasonably
satisfactory to the Administrative Agent;
(3)    immediately after such transaction, no Event of Default exists; and
(4)    the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.
(b)    Section 6.03(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Borrower
and/or the Guarantors.
(c)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of any Subject Company in a transaction that is


67



--------------------------------------------------------------------------------





subject to, and that complies with the provisions of, Section 6.03(a), the
successor Person formed by such consolidation or into or with which such Subject
Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition, the provisions of this
Agreement referring to such Subject Company shall refer instead to the successor
Person and not to such Subject Company), and may exercise every right and power
of such Subject Company under this Agreement with the same effect as if such
successor Person had been named as such Subject Company herein; provided,
however, that the predecessor Subject Company, if applicable, shall not be
relieved from the obligation to pay the principal of, and interest, if any, on
the Loan except in the case of a sale of all of such Subject Company’s assets in
a transaction that is subject to, and that complies with the provisions of,
Section 6.03(a) hereof.
Section 6.04.    Dispositions. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make any Disposition, except for Permitted
Dispositions.
Section 6.05.    Transactions with Affiliates.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each an “Affiliate Transaction”) involving
aggregate payments or consideration in excess of $7.5 million, unless:
(i)    the Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary (taking into
account all effects the Borrower or such Restricted Subsidiary expects to result
from such transaction whether tangible or intangible) than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and
(ii)    The Borrower delivers to the Administrative Agent:
(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $15.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (i) of this Section 6.05(a); and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $30.0 million, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.
(b)    The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:
(1)    any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto;
(2)    transactions between or among the Borrower and/or its Restricted
Subsidiaries (including without limitation in connection with any full or
partial “spin-off” or similar transactions);


68



--------------------------------------------------------------------------------





(3)    transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;
(4)    payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or on behalf of officers, directors, employees or consultants of the
Borrower or any of its Restricted Subsidiaries;
(5)    any issuance of Qualifying Equity Interests to Affiliates of the Borrower
or any increase in the liquidation preference of preferred stock of the
Borrower;
(6)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services in the ordinary course of business or transactions with
joint ventures, alliances, alliance members or Unrestricted Subsidiaries entered
into in the ordinary course of business;
(7)    loans or advances to employees, directors and contractors in the ordinary
course of business not to exceed $3.0 million in the aggregate at any one time
outstanding;
(8)    transactions pursuant to agreements or arrangements in effect on the
Closing Date or any amendment, modification or supplement thereto or replacement
thereof and any payments made or performance under any agreement as in effect on
the Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);
(9)    transactions between or among the Borrower and/or its Subsidiaries;
(10)    any purchase by the Borrower’s Affiliates of Indebtedness of the
Borrower or any of its Restricted Subsidiaries, the majority of which
Indebtedness is offered to Persons who are not Affiliates of the Borrower;
(11)    transactions between the Borrower or any of its Restricted Subsidiaries
and any employee labor union or other employee group of the Borrower or such
Restricted Subsidiary provided such transactions are not otherwise prohibited by
this Agreement;
(12)    transactions with captive insurance companies of the Borrower or any of
its Restricted Subsidiaries; and
(13)    the Completion Guarantee.
Section 6.06.    Liens. The Borrower will not, directly or indirectly, create,
incur, assume or suffer to exist any Lien (except Permitted Liens) on any asset
or property of the Borrower or any Restricted Subsidiary, or any income or
profits therefrom, or assign or convey any right to receive income therefrom.
Section 6.07.    Business Activities. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Borrower and its Restricted Subsidiaries taken as a whole.
Section 6.08.    Consolidated Total Leverage Ratio; Liquidity.
(a)    The Borrower will not permit the Consolidated Total Leverage Ratio at the
close of business on the last day of each March, June, September and December to
exceed 5.00:1.00.


69



--------------------------------------------------------------------------------





(b)    The Borrower will not permit the aggregate amount of Liquidity at the
close of business on the last day of each March, June, September and December to
be less than $300,000,000.
Section 6.09.    Use of Proceeds. The Borrower will not use, and will not permit
any of its Subsidiaries to use, lend, make payments of, contribute or otherwise
make available, all or any part of the proceeds of any Borrowing (A) in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (except to the extent permitted
by applicable law), or (C) in any manner that would result in the violation of
any Sanctions applicable to the Borrower or any of its Subsidiaries.
Section 6.10.    Sunseeker Project. Neither the Borrower nor any of its
Subsidiaries will undertake phase 1 of the Sunseeker Project unless Sunseeker
Florida Inc. has obtained a commitment for construction financing in an amount
of no less than $150,000,000 (or, if less, 35% of all project costs).
SECTION 7.

EVENTS OF DEFAULT
Section 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made, and such representation or
warranty, to the extent capable of being corrected, is not corrected within ten
(10) Business Days after the earlier of (A) a Responsible Officer of the
Borrower obtaining knowledge of such default or (B) receipt by the Borrower of
notice from the Administrative Agent of such default; or
(b)    default shall be made in the payment of (i) any principal of the Loans
when due; or (ii) any interest on the Loans or any Fees and such default shall
continue unremedied for more than five (5) Business Days; or (iii) any other
amount payable hereunder when due and such default shall continue unremedied for
more than ten (10) Business Days after receipt of written notice by the Borrower
from the Administrative Agent of the default in making such payment when due; or
(c)    default shall be made by the Borrower in the due observance of any
covenant in Section 5.01(f), Section 5.04(1) or Section 6; or
(d)    default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed by it pursuant to the terms of this Agreement or any of the other Loan
Documents and such default shall continue unremedied for more than thirty
(30) days after the earlier of (y) receipt of written notice by the Borrower
from the Administrative Agent of such default and (z) the day on which the
Borrower or any Guarantor obtains actual knowledge of such default; or
(e)    (A) any material provision of any Loan Document to which the Borrower or
a Guarantor is a party ceases to be a valid and binding obligation of the
Borrower or Guarantor for a period of fifteen (15) consecutive days after the
Borrower receives written notice thereof from the Administrative Agent, or
(B) the Lien on any material portion of the Collateral intended to be created by
the Loan Documents shall cease to be or shall not be a valid and perfected Lien
having the priorities contemplated hereby or thereby (subject to Permitted Liens
and except as permitted by the terms of this Agreement or the Collateral
Documents or other than as a result of the action, delay or inaction of the
Administrative Agent) for a period of fifteen (15) consecutive days after the
Borrower receives written notice thereof from the Administrative Agent; or
(f)    the Borrower, any Significant Subsidiary or any group of Restricted
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law:


70



--------------------------------------------------------------------------------





(1)    commences a voluntary case,
(2)    consents to the entry of an order for relief against it in an involuntary
case,
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing its inability generally to pay its debts; or
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(1)    is for relief against the Borrower, any Significant Subsidiary or any
group of Restricted Subsidiaries of the Borrower that, taken together, would
constitute a Significant Subsidiary in an involuntary case;
(2)    appoints a custodian of the Borrower, any Significant Subsidiary or any
group of Restricted Subsidiaries of the Borrower that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Borrower, any Significant Subsidiary or such group of Restricted
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary; or
(3)    orders the liquidation of the Borrower, any Significant Subsidiary or any
group of Restricted Subsidiaries of the Borrower that, taken together, would
constitute a Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
(h)    failure by the Borrower or any Restricted Subsidiary to pay final
judgments entered by a court or courts of competent jurisdiction aggregating in
excess of $100,000,000 (determined net of amounts covered by insurance policies
issued by creditworthy insurance companies or by third party indemnities or a
combination thereof), which judgments are not paid, discharged, bonded,
satisfied or stayed for a period of sixty (60) days; or
(i)    (1) the Borrower or any Restricted Subsidiary shall default in the
performance of any obligation relating to Material Indebtedness and any
applicable grace periods shall have expired and any applicable notice
requirements shall have been complied with, and as a result of such default the
holder or holders of such Material Indebtedness or any trustee or agent on
behalf of such holder or holders shall have caused such Material Indebtedness to
become due prior to its scheduled final maturity date or (2) the Borrower or any
Restricted Subsidiary shall default in the payment of the outstanding principal
amount due on the scheduled final maturity date of any Indebtedness outstanding
under one or more agreements of the Borrower or a Restricted Subsidiary, any
applicable grace periods shall have expired and any applicable notice
requirements shall have been complied with and such failure to make payment when
due shall be continuing for a period of more than five (5) consecutive Business
Days following the applicable scheduled final maturity date thereunder, in an
aggregate principal amount at any single time unpaid exceeding $100,000,000; or
(j)    a termination of a Plan of the Borrower pursuant to Section 4042 of ERISA
that would reasonably be expected to result in a Material Adverse Effect; or
(k)    a Change of Control has occurred;
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:


71



--------------------------------------------------------------------------------





(i)    terminate forthwith the Commitments;
(ii)    declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations (other than Designated Hedging Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
(iii)    set-off amounts in any accounts (other than accounts held in trust for
an identified beneficiary) maintained with the Administrative Agent (or any of
its affiliates) and apply such amounts to the obligations of the Borrower and
the Guarantors hereunder and in the other Loan Documents; and
(iv)    exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.
In case of any event with respect to the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary described in clause (f) or (g) of this Section 7.01, the
actions and events described in clauses (i), (ii) and (iii) above shall be
required or taken automatically, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Any payment
received as a result of the exercise of remedies hereunder shall be applied in
accordance with Section 2.15(b).
SECTION 8.

THE AGENTS
Section 8.01.    Administration by Agents.
(a)    Each of the Lenders hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    Each of the Lenders hereby authorizes the Administrative Agent, in its
sole discretion:
(i)    in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset;
(ii)    to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;


72



--------------------------------------------------------------------------------





(v)    to enter into any intercreditor and/or subordination agreements in
accordance with Sections 6.06 and 10.17 on terms reasonably acceptable to the
Administrative Agent, and in each case to perform its obligations thereunder and
to take such action and to exercise the powers, rights and remedies granted to
it thereunder and with respect thereto; and
(vi)    to enter into any other agreements reasonably satisfactory to the
Administrative Agent granting Liens to the Administrative Agent, for the benefit
of the Secured Parties, on any assets of the Borrower or any other Grantor to
secure the Obligations.
Section 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate of the Borrower
as if it were not an Administrative Agent hereunder.
Section 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of the Borrower’s Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or any of its
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or that may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for, or have any duty to ascertain
or inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


73



--------------------------------------------------------------------------------





(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
(d)    Anything herein to the contrary notwithstanding, none of the Syndication
Agent, Documentation Agent or Lead Arranger listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.
Section 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct).
Section 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation by the Administrative Agent, the Required Lenders shall have the
right, with the consent (provided no Event of Default or Default has occurred
and is continuing) of the Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, with the consent
(provided no Event of Default or Default has occurred or is continuing) of the
Borrower (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
Section 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
Section 8.07.    Advances and Payments.


74



--------------------------------------------------------------------------------





(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with its Commitment hereunder.
Should the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.17, 8.04 and 10.04), the application of which is not
otherwise provided for in this Agreement, shall be applied in accordance with
Section 2.15(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
Section 8.08.    Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against
the Borrower or a Guarantor, including, but not limited to, a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender (or any of
its banking Affiliates) under any applicable bankruptcy, insolvency or other
similar law, or otherwise, obtain payment in respect of its Loans as a result of
which the unpaid portion of its Loans is proportionately less than the unpaid
portion of the Loans of any other Lender (a) it shall promptly purchase at par
(and shall be deemed to have thereupon purchased) from such other Lender a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of each Lender’s Loans and its participation in Loans of the
other Lenders shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to the obtaining of such payment was to the principal amount of all Loans
outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro-rata, provided that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside, such purchase of
participations shall be rescinded (without interest). The Borrower expressly
consents to the foregoing arrangements and agrees, to the fullest extent
permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan acquired pursuant to this Section or any of its banking
Affiliates may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender as fully as if such Lender was the original obligee thereon, in the
amount of such participation. The provisions of this Section 8.08 shall not be
construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement or
(b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.
Section 8.09.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
Section 8.10.    Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).


75



--------------------------------------------------------------------------------





SECTION 9.

GUARANTY
Section 9.01.    Guaranty.
(a)    Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Obligations of the Guarantors shall be joint and several. Each of the Guarantors
further agrees that its guaranty hereunder is a primary obligation of such
Guarantor and not merely a contract of surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative Agent nor any of the Lenders makes any representation
or warranty in respect to any such circumstances or shall have any duty or
responsibility whatsoever to any Guarantor in respect of the management and
maintenance of the Obligations.
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.
Section 9.02.    No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim,


76



--------------------------------------------------------------------------------





recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.
Section 9.03.    Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.
Section 9.04.    Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.
Section 9.05.    Discharge of Guaranty.
(a)    In the event of any sale or other disposition of all or substantially all
of the assets of any Guarantor (other than Allegiant Air), by way of merger,
consolidation or otherwise, or a sale or other disposition of all Capital Stock
of any Guarantor (other than Allegiant Air), in each case to a Person that is
not (either before or after giving effect to such transactions) the Borrower or
a Restricted Subsidiary of the Borrower or the merger or consolidation of a
Guarantor with or into the Borrower or another Guarantor, in each case, in a
transaction permitted under this Agreement, then such Guarantor (in the event of
a sale or other disposition, by way of merger, consolidation or otherwise, of
all of the Capital Stock of such Guarantor) or the corporation acquiring the
property (in the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor) will be automatically released and relieved
of any obligations under its Guarantee of the Guaranteed Obligations.
(b)    Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is an Immaterial Subsidiary shall be promptly
released; provided that (i) no Event of Default shall have occurred and be
continuing or shall result therefrom and (ii) the Borrower shall have delivered
a certificate of a Responsible Officer certifying that such Subsidiary is an
Immaterial Subsidiary; provided further that a Subsidiary that is considered not
to be an Immaterial Subsidiary solely pursuant to clause (1) of the proviso of
the definition thereof shall, solely for purposes of this clause (b), be
considered an Immaterial Subsidiary so long as any applicable guarantee, pledge
or other obligation of such Subsidiary with respect to any Junior Secured Debt
shall be irrevocably released and discharged substantially simultaneously with
the release of such guarantee hereunder.
(c)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any such Guarantor may reasonably request to evidence the release of the
guarantee of such Guarantor provided herein.
SECTION 10.

MISCELLANEOUS


77



--------------------------------------------------------------------------------





Section 10.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing, and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, as follows:
(i)    if to the Borrower or any Guarantor, to it at Allegiant Travel Company,
1201 North Town Center, Las Vegas, Nevada 89144, Telephone No.: (702) 851-7300;
in each case Attention: Gregory Anderson; with a copy to: Ellis Funk, P.C., 3490
Piedmont Road, Suite 400, Atlanta, Georgia, Attention: Rob Goldberg, Telephone:
(404) 233‑2800;
(ii)    if to Barclays as Administrative Agent, to it at Barclays Bank PLC, 745
7th Avenue, New York, NY 10019, Telephone No.: (214) 209-0529; Attention: May
Huang; and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.
(b)    Notices and other communications to the Lenders hereunder (collectively,
the “Borrower Materials”) may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities; provided, further, that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of U.S. Federal and state securities Laws (provided, however, that
to the extent that such Borrower Materials constitute Information, they shall be
subject to Section 10.03); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”. The Administrative Agent or the Borrower may, in its reasonable
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications; provided, further, that no such approval shall be required for
any notice delivered to the Administrative Agent by electronic mail pursuant to
Section 2.04(b) or Section 2.11(a).
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 10.02.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.03, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement,


78



--------------------------------------------------------------------------------





expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (d) of this Section 10.02)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent; provided that no consent of
the Administrative Agent shall be required for an assignment (I) if the assignee
is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender, in each
case so long as such assignee is an Eligible Assignee, and (II) of Loans to the
Borrower pursuant to Section 10.02(g);
(i)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of any Loans shall be made to an Eligible Assignee;
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Loans, the amount of such Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, and after giving effect
to such assignment, the portion of the Loan or Commitment held by the assigning
Lender of the same tranche as the assigned portion of the Loan or Commitment
shall not be less than $1,000,000, in each case unless the Borrower and the
Administrative Agent otherwise consent (with failure by the Borrower to respond
within five (5) Business Days to a consent request shall be deemed to be a
consent of the Borrower); provided that no consent of the Borrower shall be
required with respect to such assignment if an Event of Default has occurred and
is continuing; provided, further, that any such assignment shall be in
increments of $500,000 in excess of the minimum amount described above;
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent;
provided that no such fee shall be payable for assignments initiated
within 30 days of the date hereof as part of the initial syndication of the
Loans by the Lead Arranger;
(E)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require; and
(F)    notwithstanding anything to the contrary herein, any assignment of any
Loans to the Borrower shall be subject to the requirements of Section 10.02(g).
(ii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below of this Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.14 and 10.04). Any assignment or


79



--------------------------------------------------------------------------------





transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.02 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 10.02.
(iii)    The Administrative Agent, acting solely for such purpose as a
non-fiduciary agent of the Borrower, shall maintain at its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount (and
stated interest) of the Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Guarantors, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(iv)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
(c)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.03(b), 8.04 or 10.04(c), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d)    (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to Section 10.02(d)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.02(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to the requirements of
Section 8.08 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, the Borrower, a Guarantor and the Administrative Agent shall treat each
person whose name is recorded in the


80



--------------------------------------------------------------------------------





Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.16(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.16(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.12
or 2.14. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.14(f), 2.14(g)
and 2.14(h) as though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.
(g)    Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Loans of any Class to
the Borrower or any designated Affiliate thereof in accordance with Section
10.02(b); provided that:
(i)    the assigning Lender and the Borrower purchasing such Lender’s Loans, as
applicable, shall execute and deliver to the Administrative Agent an Assignment
and Acceptance;
(ii)    any Loans assigned to the Borrower or any designated Affiliate thereof
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(iii)    no Event of Default has occurred or is continuing;
(iv)    at the time of any such assignment effected pursuant to a Dutch Auction,
the Borrower shall affirm to the assigning Lenders the No Undisclosed MNPI
Representation with respect to its directors and officers (and shall affirm that
such No Undisclosed MNPI Representation had been true and correct at the
commencement of such Dutch Auction) with respect to the proposed assignment (it
being understood that no such assignment of Loans pursuant to this Section
10.02(g) shall be required to be made by Dutch Auction); and
(v)    the assignment to the Borrower and cancellation of Loans shall not
constitute a mandatory or voluntary payment for purposes of Section 2.10 or 2.11
and shall not be subject to Section 8.08, but the aggregate outstanding
principal amount of the Loans shall be deemed reduced by the full par value of
the aggregate principal amount of the Loans purchased pursuant to this Section
10.02(g), and each principal repayment installment with respect to the Loans of
such Class shall be reduced pro rata by the aggregate principal amount of Loans
of such Class purchased hereunder.


81



--------------------------------------------------------------------------------





Section 10.03.    Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender or its Affiliates who are or
are expected to become engaged in evaluating, approving, structuring, insuring
or administering the Loans, and who are advised by such Lender of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
and their respective agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential) or to any
other Lender, (b) to the extent required by Law or regulations or upon the order
of any court or administrative agency, (c) upon the request or demand of any
regulatory agency or authority (including any self-regulatory authority),
(d) which has been publicly disclosed other than as a result of a disclosure by
the Administrative Agent or any Lender which is not permitted by this Agreement,
(e) in connection with any litigation to which the Administrative Agent, any
Lender, or their respective Affiliates may be a party to the extent reasonably
required under applicable rules of discovery, (f) to the extent reasonably
required in connection with the exercise of any remedy hereunder or under any
other Loan Document, (g) to such Lender’s legal counsel and independent
auditors, (h) on a confidential basis to (I) any rating agency in connection
with rating the Borrower and its Subsidiaries or any Facility, (II) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility or (III) any direct or
indirect provider of credit protection to such Lender or its Affiliates (or its
brokers), (i) with the consent of the Borrower, (j) to any actual or proposed
participant or assignee of all or part of its rights hereunder or to any direct
or indirect contractual counterparty (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations,
in each case, subject to the proviso in Section 10.02(f) (with any reference to
any assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty for purposes of this
Section 10.03(j)), (k) to the extent that such information is received by such
Lender from a third party that is not, to such Lender’s knowledge, subject to
confidentiality obligations to the Borrower, (l) to the extent that such
information is independently developed by such Lender and (m) to any other party
hereto. If any Lender is in any manner requested or required to disclose any of
the information delivered or made available to it by the Borrower or any of the
Guarantors under clauses (b) or (e) of this Section, such Lender will, to the
extent permitted by law, provide the Borrower or Guarantor with prompt notice,
to the extent reasonable, so that the Borrower or Guarantor may seek, at its
sole expense, a protective order or other appropriate remedy or may waive
compliance with this Section 10.03.


Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    (i) The Borrower agrees to pay or reimburse (i) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the primary syndication of the Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including the reasonable fees, charges
and disbursements of counsel (but limited to one primary counsel for the
Administrative Agent and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and special counsel for each relevant specialty (and, in the case
of an actual or perceived conflict of interest, where the party affected by such
conflict, informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person)) and (ii) all
out-of-pocket costs and expenses incurred by the Administrative Agent and each
Lender following and during the continuance of any Event of Default in
connection with the enforcement or protection of any rights and remedies under
this Agreement and the other Loan Documents, including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, and including in connection with any workout, restructuring or
negotiations in respect of the Loans and the Loan Documents, including the
reasonable fees, charges and disbursements of counsel (but limited to one
counsel for the Administrative Agent and the Lenders taken as a whole and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty (and, in the


82



--------------------------------------------------------------------------------





case of an actual or perceived conflict of interest, where the party affected by
such conflict, informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for each such affected person)).
(i)    All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs), disbursements and out-of-pocket fees and expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted or awarded against any Indemnitee in any way relating to or arising out
of or in connection with or by reason of (i) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the following, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, litigation or proceeding):
(x) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other document delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby or (y) any Commitment, any Loan or the use or proposed use
thereof or of the proceeds thereof; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; or (ii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries or any other location, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries ((i) and (ii), collectively,
the “Indemnified Liabilities”), in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of such Indemnitee and
regardless of whether such Indemnitee is a party thereto, and whether or not any
such claim, litigation, investigation or proceeding is brought by the Borrower,
its equity holders, its affiliates, its creditors or any other Person. Paragraph
(b) of this Section shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent
such portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
(d)    To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
Section 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or


83



--------------------------------------------------------------------------------





proceeding arising out of or relating to this Agreement, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall, to the extent permitted by law, be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01 (but only if sent by hand or
courier). Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
Section 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
Section 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
Section 10.08.    Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, the rate of
interest payable thereon or any Fees (provided that only the consent of the
Required Lenders shall be necessary for a waiver of default interest referred to
in Section 2.07), or extend any date for the payment of principal, interest or
Fees hereunder or reduce any Fees payable hereunder or extend the final maturity
of the Borrower’s obligations hereunder or (C) amend, modify or waive any
provision of Section 2.15(b);
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document, or release all
or substantially all of the Guarantors (except to the extent contemplated by
Section 9.05 or upon discharge in full of all Obligations) or (D) amend or
modify Section 2.15;


84



--------------------------------------------------------------------------------





(iii)    the Required Class Lenders of each Class that is being allocated a
lesser repayment or prepayment as a result thereof (relating to the amount of
repayment or prepayment being allocated to another Class), change the
application of prepayments as among or between Classes under Section 2.10 (it
being understood that if additional Classes of Loans or additional Loans under
this Agreement consented to by the Required Lenders or additional Loans pursuant
to Section 2.22 are made, such new Loans may be included on a pro rata basis in
the various prepayments required pursuant to Section 2.10); and
(iv)    all Lenders under any Class, reduce the percentage specified in the
definition of “Required Class Lenders” with respect to such Class.
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent to (i) add assets (or categories of assets) to the
Collateral covered by such Collateral Document or (ii) release Collateral in
respect of any Disposition thereof in compliance with the terms of this
Agreement or as provided in any Collateral Document.
(b)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent hereunder without its prior written
consent.
(c)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(d)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders, then the Borrower may replace any non-consenting Lender in accordance
with an assignment pursuant to Section 10.02 (and such non-consenting Lender
shall reasonably cooperate in effecting such assignment); provided that (x) such
amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this clause (i)) and (y) such
non-consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon and all
other amounts due and payable to it under this Agreement from the applicable
assignee or the Borrower; (ii) notwithstanding anything to the contrary herein,
any modifications or amendments under any Extension Amendment entered in
accordance with Section 2.23 may be made without the consent of the Required
Lenders and (iii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
(e)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Loans (as defined
below) as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower (x) to permit the refinancing, replacement
or modification of all outstanding Loans of any tranche (“Refinanced Loans”)
with a replacement loan tranche (“Replacement Loans”) hereunder and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of Required Lenders, as applicable; provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (c) the Weighted Average Life to Maturity of such
Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing


85



--------------------------------------------------------------------------------





(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Loans) and (d) all
other terms applicable to such Replacement Loans shall be substantially
identical to or less favorable to the Lenders providing such Replacement Loans
than those applicable to the Lenders of such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the Latest Maturity Date in effect immediately prior to such
refinancing.
(f)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement (whether pursuant to Section
2.22 or otherwise) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
(g)    In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.23, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the applicable Maturity Date
applicable to the Loans of such Non-Extending Lenders without the prior written
consent of Non-Extending Lenders that would constitute the Required
Class Lenders with respect to any affected Class of such Loans if the
Non-Extending Lenders were the only Lenders hereunder at the time.
(h)    It is understood that the amendment provisions of this Section 10.08
shall not apply to extensions of the Loan Maturity Date made in accordance with
Section 2.23.
Section 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
Section 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder. The provisions of
Sections 2.12, 2.13, 2.14, Section 8, Section 10.03 and 10.04 and shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments, or the termination of this Agreement or any
provision hereof.
Section 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire agreement among the parties relating to the subject
matter hereof and supersedes any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of


86



--------------------------------------------------------------------------------





each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic .pdf copy shall be effective as delivery of
a manually executed counterpart of this Agreement.
Section 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
Section 10.14.    New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan, shall be made as a contemporaneous exchange for new
value given by the Lenders to the Borrower.
Section 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.15.
Section 10.16.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders and/or its affiliates. The Borrower agrees that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other hand. The parties hereto
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other hand, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
Section 10.17.    Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such intercreditor agreement an “Intercreditor
Agreement”) and such Intercreditor Agreement shall remain outstanding, the
rights granted to the Secured Parties hereunder and under the other Loan
Documents, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document shall be subject to the terms and conditions of such Intercreditor
Agreement. In the


87



--------------------------------------------------------------------------------





event of any conflict between the terms of this Agreement, any other Loan
Document and such Intercreditor Agreement, the terms of such Intercreditor
Agreement shall govern and control with respect to any right or remedy, and no
right, power or remedy granted to the Administrative Agent hereunder or under
any other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in contravention of such
Intercreditor Agreement.
Section 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 10.19.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any of its Subsidiaries, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the


88



--------------------------------------------------------------------------------





requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any of its Subsidiaries, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


89



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
ALLEGIANT TRAVEL COMPANY,
as the Borrower
By:

Name:
Title:

ALLEGIANT AIR LLC,
as a Guarantor
By:

Name:
Title:

SUNRISE ASSET MANAGEMENT, LLC,
as a Guarantor
By:

Name:
Title:

ALLEGIANT VACATIONS, LLC,
as a Guarantor
By:

Name:
Title:

ALLEGIANT INFORMATION SYSTEMS. INC.,
as a Guarantor
By:

Name:
Title:










--------------------------------------------------------------------------------





AFH, INC.,
as a Guarantor
By:

Name:
Title:

G4 PROPERTIES, LLC,
as a Guarantor
By:

Name:
Title:

TEESNAP LLC,
as a Guarantor
By:

Name:
Title:

G4 WORKS LLC,
as a Guarantor
By:

Name:
Title:

ALLEGIANT ENTERTAINMENT INC.,
as a Guarantor
By:

Name:
Title:

G4 COMPLETE ENTERTAINMENT MICHIGAN, LLC,
as a Guarantor
By:

Name:
Title:








--------------------------------------------------------------------------------





G4 COMPLETE ENTERTAINMENT UTAH, LLC,
as a Guarantor
By:

Name:
Title:

G4 COMPLETE ENTERTAINMENT INDIANA, LLC,
as a Guarantor
By:

Name:
Title:






--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent and a Lender
By:

Name:
Title:








--------------------------------------------------------------------------------






ANNEX A
to Credit and Guaranty Agreement
LENDERS AND COMMITMENTS
A.    Commitments
Term Lender
Class B Term Loan Commitment


Barclays Bank PLC


$450,000,000


 
 
TOTAL:


$450,000,000





B.    Lender Notices
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
 





--------------------------------------------------------------------------------





EXHIBIT A
to Credit and Guaranty Agreement
INITIAL GUARANTORS
Allegiant Air LLC
Sunrise Asset Management, LLC
Allegiant Vacations, LLC
Allegiant Information Systems. Inc.
AFH, Inc.
G4 Properties, LLC
Teesnap LLC
G4 Works LLC
Allegiant Entertainment Inc.
G4 Complete Entertainment Michigan, LLC
G4 Complete Entertainment Utah, LLC
G4 Complete Entertainment Indiana, LLC





--------------------------------------------------------------------------------





EXHIBIT B
to Credit and Guaranty Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER





--------------------------------------------------------------------------------





EXHIBIT C
to Credit and Guaranty Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE





--------------------------------------------------------------------------------





EXHIBIT D
to Credit and Guaranty Agreement
FORM OF LOAN REQUEST





--------------------------------------------------------------------------------





SCHEDULE 1
to Credit and Guaranty Agreement
INITIAL MORTGAGED PROPERTIES


The land and all buildings and fixtures located at 1201 North Town Center Drive,
Las Vegas NV 89144, but excluding the properties located at 1251 Center Crossing
Rd. and 9950-9980 Covington Cross Dr







--------------------------------------------------------------------------------






SCHEDULE 3.06
to Credit and Guaranty Agreement
SUBSIDIARIES
OF
ALLEGIANT TRAVEL COMPANY1 


 
Jurisdiction of Incorporation
Ownership (directly or indirectly by the Borrower)
ALLEGIANT INFORMATION SYSTEMS. INC.
Nevada
100%
ALLEGIANT AIR, LLC
Nevada
100%
ALLEGIANT VACATIONS, LLC
Nevada
100%
AFH, INC.
Nevada
100%
SFB FUELING, LLC
Delaware
50%
G4 PROPERTIES, LLC
Nevada
100%
TEESNAP LLC
Nevada
100%
SUNRISE ASSET MANAGEMENT, LLC
Nevada
100%
G4 WORKS LLC
Nevada
100%
ALLEGIANT ENTERTAINMENT INC.
Nevada
100%
G4 COMPLETE ENTERTAINMENT MICHIGAN, LLC
Michigan
100%
G4 COMPLETE ENTERTAINMENT UTAH, LLC
Utah
100%
G4 COMPLETE ENTERTAINMENT INDIANA, LLC
Indiana
100%
SUNSEEKER RESORTS, INC.
Nevada
100%





























 
 
 
 
 
1 Note: Unrestricted Subsidiaries of Sunseeker Resorts, Inc. are not included in
this Schedule 3.06.








--------------------------------------------------------------------------------






SCHEDULE 6.02
to Credit and Guaranty Agreement
EXISTING INDEBTEDNESS




Existing Indebtedness
Outstanding balance as of December 31, 2018
Notes payable, secured by ground service equipment, interest at 4.15%, due June
2023
9,815,000
Note payable, secured by real estate, interest at 2.86%, due March 2020
6,691,000
 
 
Total notes payable secured by assets other than aircraft, engines
18,309,000






